


EXHIBIT 10.03.1

 

 

 

 

MASTER RECIPROCAL SETTLEMENT AGREEMENT

 

dated as of December 3, 2003,

 

between

 

ADELPHIA COMMUNICATIONS CORPORATION

 

and

 

ADELPHIA BUSINESS SOLUTIONS, INC.

d/b/a TelCove

 

 

 

 

--------------------------------------------------------------------------------


 

MASTER RECIPROCAL SETTLEMENT AGREEMENT

 

This Master Reciprocal Settlement Agreement (this “Master Agreement”) is made as
of December 3, 2003, by and between Adelphia Communications Corporation, a
Delaware corporation (“ACC”), debtor-in-possession, and Adelphia Business
Solutions, Inc., a Delaware corporation, d/b/a TelCove (“TelCove”),
debtor-in-possession.

 

W I T N E S S E T H:

 

WHEREAS, on January 11, 2002, ACC completed the spin-off of the common stock it
owned in TelCove to the stockholders of ACC; and

 

WHEREAS, prior to such spin-off, the parties shared various assets and engaged
in mutually beneficial projects, including the construction and overlash of
fiber-optic cable networks and facilities, necessary for the construction and
operation of a telecommunications network and a cable network; and

 

WHEREAS, the parties wish to validate and memorialize the ownership and use of
these assets, including long-haul and metro fiber-optic cable assets, real
property interests, equipment, strands and network infrastructure (“Asset
Reconciliation”); and

 

WHEREAS, the parties agree that subject to the terms hereof they and their
applicable Affiliates shall enter into a Reciprocal Asset Reconciliation
Agreement (“Asset Reconciliation Agreement”), substantially in the form attached
hereto as Annex I, to reconcile and validate the ownership of these assets; and

 

WHEREAS, the parties intend that the title and rights of and liabilities
associated with certain specific assets owned by one party (or its Affiliates)
and used primarily by the other party (or its Affiliates) be transferred to the
party (or its Affiliates) that primarily uses such assets; and

 

WHEREAS, the parties agree that subject to the terms hereof they and their
applicable Affiliates shall enter into a Reciprocal Conveyance Agreement
(“Conveyance Agreement”), substantially in the form attached hereto as Annex II,
to transfer these assets and associated specified rights and liabilities; and

 

WHEREAS, the parties desire to set forth their respective pre-Closing and
post-Closing rights and obligations with respect to the use and maintenance of
assets owned by one party or its Affiliates that are co-located with assets
owned by the other party or its Affiliates; and

 

WHEREAS, the parties agree that subject to the terms hereof they and their
applicable Affiliates shall enter into (i) a non-executory Reciprocal IRU
Agreement (“IRU Agreement”), substantially in the form attached hereto as
Annex III, wherein the parties thereto will grant to each other an indefeasible
right to use certain fiber-optic cable assets; (ii) a non-executory Reciprocal
Sheathing and Overlash Agreement (“Sheathing/Overlash Agreement”), substantially
in the form attached hereto as Annex IV, setting forth various rights and
obligations of the parties thereto where their assets share the same fiber
sheath or are overlashed to the network of the other parties thereto; (iii) a
Reciprocal Maintenance Agreement (“Maintenance Agreement”),

 

--------------------------------------------------------------------------------


 

substantially in the form attached hereto as Annex V, wherein the parties
thereto will agree to prospective rights and obligations related to the repair
and maintenance of various assets which shall be co-located or for which one
party shall hold a right of use; and (iv) a Reciprocal Collocation Agreement
(“Collocation Agreement”), substantially in the form attached hereto as
Annex VI, wherein the parties thereto will grant each other the right to
collocate communications equipment at various sites; and

 

WHEREAS, TelCove and certain of its wholly owned subsidiaries, commenced cases
(the “TelCove Cases”) under chapter 11 of title 11 of the United States Code,
11 U.S.C. Sections 101 et seq. (the “Bankruptcy Code”) on March 27, 2002, and
June 18, 2002, by filing voluntary petitions with the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”), jointly
administered under Case No. 02-11389; and

 

WHEREAS, ACC and certain of its wholly owned subsidiaries commenced cases (the
“ACC Cases”) under chapter 11 of the Bankruptcy Code on June 10, 2002, June 25,
2002, and September 30, 2002, by filing voluntary petitions with the Bankruptcy
Court, jointly administered under Case No. 02-41729 (REG); and

 

WHEREAS, the parties have determined that the various transactions to be
effected by this Master Agreement and the six agreements annexed hereto (each a
“Reciprocal Annex Agreement” or an “Annex”) are beneficial to each corporation
as a whole, including all its affiliates and subsidiaries, debtor and non-debtor
alike; and

 

WHEREAS, the consummation of the Settlement contemplated by this Master
Agreement and the execution and delivery of the Reciprocal Annex Agreements is
conditioned on the approval of the Bankruptcy Court and certain other conditions
set forth herein;

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
subject to the terms and conditions hereof, the parties, intending to be legally
bound, hereby agree as follows:

 

ARTICLE I.   DEFINITIONS

 

1.1           Defined Terms.  As used herein, the terms below shall have the
following respective meanings:

 

“ACC Acquired Assets” means the assets described on Schedule 2.1 to the
Conveyance Agreement.

 

“ACC Assets” means the long-haul and metro fiber-optic cable assets, strands,
network infrastructure, equipment, and other tangible personal property and real
property interests described on Schedule 2.1 to the Asset Reconciliation
Agreement.

 

“ACC Assumed Contracts” means the contracts and leases related to the ACC
Acquired Assets described on Schedule 2.2 to the Conveyance Agreement.

 

2

--------------------------------------------------------------------------------


 

“ACC Assumed Liabilities” means the Liabilities described on Schedule 2.3 to the
Conveyance Agreement.

 

“ACC DIP Lenders’ Consent” means all necessary approvals and consents to the
consummation of the transactions contemplated by this Master Agreement required
under the Amended and Restated Credit and Guaranty Agreement, dated as of
August 26, 2002 (as it may be amended), among UCA LLC, Century Cable Holdings,
LLC, Century-TCI California L.P., Olympus Cable Holdings, LLC, Parnassos, L.P.,
FrontierVision Operating Partners, L.P., ACC Investment Holdings, Inc., Arahova
Communications, Inc., and Adelphia California Cablevision, LLC, as Borrowers,
the Guarantors listed therein, the Lenders party thereto and the Agents party
thereto.

 

“ACC Material Adverse Effect” means (i) any development, change or effect that
is materially adverse to the ACC Acquired Assets, the ACC Assumed Contracts or
the ACC Assumed Liabilities, taken as a whole and to the extent it is not the
result of a breach of this Agreement by ACC or its Affiliates, or (ii) any
development, change or effect which could be reasonably expected to materially
delay or prevent the consummation of the transactions contemplated hereby or by
the Reciprocal Annex Agreements.

 

“ACC Parties” means ACC and each of its Affiliates that is required to become a
signatory to any of the Reciprocal Annex Agreements.

 

“Affiliate” means, with respect to either party, (i) an entity controlled by
such party for purposes of Rule 12b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended, or (ii) an entity that is an
“affiliate” of such party under clause (B) of Section 101(2) of the Bankruptcy
Code.

 

“Acquired Assets” means, as the context may require, either the ACC Acquired
Assets or the TelCove Acquired Assets.

 

“Assumed Contracts” means, as the context may require, either the ACC Assumed
Contracts or the TelCove Assumed Contracts.

 

“Assumed Liabilities” means, as the context may require, either the ACC Assumed
Liabilities or the TelCove Assumed Liabilities.

 

“Beal Consent” means all necessary approvals and consents to the consummation of
the transactions contemplated by this Master Agreement required under the
Secured Debtor in Possession Priming Credit and Security Agreement, dated as of
August 9, 2002, by and among Beal Bank, S.S.B., TelCove and certain other direct
or indirect subsidiaries of TelCove.

 

“Board Approval” means the approval by the Board of Directors of each of TelCove
and ACC to the respective party’s consummation of the Settlement.

 

“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which banking institutions in the State of New York are not required to open.

 

3

--------------------------------------------------------------------------------


 

“Capped Damages” means Damages with respect to which a party and its
Representatives shall be entitled to indemnity pursuant to Section 7.2(a) (iv),
(v) or (vi), or Section 7.2(b) (iv), (v) or (vi).

 

“Closing Date” means the date on which the Closing occurs.

 

“Consents” means all authorizations, permits, licenses, certificates of
authority, consents, Orders, filings, notices and approvals of Governmental
Entities and other third parties necessary for ACC, TelCove and their respective
Affiliates, as applicable, to consummate each of the transactions contemplated
by this Master Agreement in accordance with the terms hereof, excluding (i) the
consent of the Bankruptcy Court, (ii) clearance under the HSR Act, if
applicable, (iii) the Beal Consent, and (iv) the ACC DIP Lenders’ Consent.

 

“Exhibits” means the exhibits to this Master Agreement, subject to the
provisions of Section 4.10 hereof.

 

“FCC” means the Federal Communications Commission.

 

“Governmental Entity” means any (i) federal, state, local, municipal, foreign or
other government; (ii) governmental or quasi-governmental authority of any
nature (including any governmental agency, branch, commission, department,
official, or entity and any court or other tribunal); or (iii) body exercising,
or entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature, including any
arbitral tribunal.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and any successor law and the rules and regulations thereunder or under
any successor law.

 

“Law” means any federal, state, local or foreign statute, law, ordinance,
regulation, rule, code, Order, principle of common law, or judgment enacted,
promulgated, issued, enforced or entered by any Governmental Entity, or any
other requirement or rule of law.

 

“Liabilities” means, as to any Person, all debts, adverse claims, liabilities,
commitments, responsibilities, and obligations of any kind or nature whatsoever,
direct, indirect, absolute or contingent, of such Person, whether accrued,
vested or otherwise, whether known or unknown and whether or not actually
reflected, or required to be reflected, in such Person’s balance sheets or other
books and records.

 

“Lien” means any lien, claim, pledge, option, charge, hypothecation, easement,
security interest, right-of-way, encroachment, mortgage, deed of trust, or other
encumbrance.

 

“Local Authority” means the applicable county, municipal or other local
authority exercising regulatory authority over the placement or operation of any
of the ACC Assets, the TelCove Assets, or the Acquired Assets in the applicable
jurisdiction of the local authority.

 

“Master Agreement” means this Master Reciprocal Settlement Agreement (together
with all Exhibits, Annexes and Schedules).

 

4

--------------------------------------------------------------------------------


 

“Material Consents” means the Consents designated by ACC and TelCove in writing
as being material to the consummation of the transactions contemplated hereby.

 

“Material New Contracts” means the franchises, licenses, permits and contracts
that are not ACC Assumed Contracts but are new franchises, licenses, permits and
contracts that are required and material (as designated by ACC in writing) for
the ACC Parties to own and operate the ACC Acquired Assets, or that are not
TelCove Assumed Contracts but are new franchises, licenses, permits and
contracts that are required and material (as designated by TelCove in writing)
for the TelCove Parties to own and operate the TelCove Acquired Assets, in
either case without violating Law or the rights of Third Parties.

 

“Order” means any judgment, order, injunction, writ, ruling, decree, stipulation
or award of any Governmental Entity or private arbitration tribunal.

 

“Person” means an individual, partnership, joint venture, corporation, business
trust, limited liability company, trust, unincorporated organization, joint
stock company, labor union, estate, Governmental Entity or any other entity.

 

“Post-Petition” means any time after the commencement of the TelCove Cases or
the ACC Cases, as applicable.

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, Tax, investigative
or informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Entity or arbitrator, excluding any FCC proceeding
affecting the cable television or telecommunications industry generally in which
such Person is not a named party, or any Governmental Entity proceeding that has
arisen therefrom.

 

“Representative” means, with respect to any Person, such Person’s officers,
directors, employees, agents and representatives (including any investment
banker, financial advisor, accountant, legal counsel, agent, representative or
expert retained by or acting on behalf of such Person or its subsidiaries).

 

“Schedules” means the schedules attached to the Reciprocal Annex Agreements,
subject to the provisions of Section 4.10 hereof.

 

“Scheduling Order” means an Order of the Bankruptcy Court, in form and substance
reasonably satisfactory to each of ACC and TelCove, as more particularly
described in Section 4.9(b) of this Master Agreement.

 

“Settlement” means, collectively, the various transactions contemplated by this
Master Agreement and the Reciprocal Annex Agreements.

 

“Settlement Approval Order” means an order entered by the Bankruptcy Court in
the TelCove Cases and the ACC Cases, approving the Settlement and the
consummation of the transactions contemplated by this Master Agreement.

 

5

--------------------------------------------------------------------------------


 

“Settlement Hearing” means the hearing to be scheduled and conducted by the
Bankruptcy Court to consider approval and entry of the Settlement Approval
Order.

 

“Settlement Motion” means the motion or motions seeking approval and entry of
the Scheduling Order and the Settlement Approval Order.

 

“State PUC” means any state public service and/or public utilities commission
having regulatory authority over the ACC Assets, the TelCove Assets, the
Acquired Assets and/or the Assumed Contracts located within such jurisdiction.

 

“Tax” means any federal, state, county, local, foreign and other income,
profits, gains, net worth, sales and use, ad valorem, gross receipts, business
and occupation, license, estimated, stamp, custom duties, occupation, property
(real or personal), franchise, capital stock, license, excise, value added,
payroll, employees, income withholding, social security, unemployment or other
tax, any penalty, addition to tax and interest on the foregoing.

 

“TelCove Acquired Assets” means the assets described on Schedule 3.1 to the
Conveyance Agreement.

 

“TelCove Assets” means the long-haul and metro fiber-optic cable assets,
strands, network infrastructure, equipment, and other tangible personal property
and real property interests described on Schedule 2.2 to the Asset
Reconciliation Agreement.

 

“TelCove Assumed Contracts” means the contracts and leases related to the
TelCove Acquired Assets described on Schedule 3.2 to the Conveyance Agreement.

 

“TelCove Assumed Liabilities” means the Liabilities described on Schedule 3.3 to
the Conveyance Agreement.

 

“TelCove Material Adverse Effect” means (i) any development, change or effect
that is materially adverse to the TelCove Assets, the TelCove Acquired Assets,
the TelCove Assumed Contracts or the TelCove Assumed Liabilities, taken as a
whole and to the extent it is not the result of a breach of this Agreement by
TelCove or its Affiliates, or (ii) any development, change or effect which could
be reasonably expected to materially delay or prevent the consummation of the
transactions contemplated hereby or by the Reciprocal Annex Agreements.

 

“TelCove Parties” means TelCove and each of its Affiliates that is required to
become a signatory to any of the Reciprocal Annex Agreements.

 

“Third Party” means any Person other than (i) ACC, the ACC Parties and their
Affiliates and (ii) TelCove, the TelCove Parties and their Affiliates.

 

“Transfer Tax” means any federal, state, county, local, foreign and other sales,
use, transfer, conveyance, documentary transfer, recording or other similar tax,
fee or charge imposed upon the sale, transfer or assignment of property or any
interest therein or the recording thereof, and any penalty, addition to tax or
interest with respect thereto, but such term shall not include any tax on, based
upon or measured by, the net income, gains or profits from such sale, transfer
or assignment of the property or any interest therein.

 

6

--------------------------------------------------------------------------------


 

“Uncapped Damages” means Damages with respect to which a party and its
Representatives shall be entitled to indemnity pursuant to Section 7.2(a) (i),
(ii) or (iii), or Section 7.2(b) (ii), (ii) or (iii).

 

1.2           Other Defined Terms.  Each of the following additional terms has
the meaning given to such terms in the Section or Annex set forth below:

 

Term

 

Section or Annex

 

 

 

 

 

AAA

 

Section 9.10(a)

 

ACC

 

Preamble

 

ACC Cases

 

Recitals

 

ACC Cure Amounts

 

Conveyance Agreement

 

Annexes

 

Recitals

 

Asset Reconciliation

 

Recitals

 

Asset Reconciliation Agreement

 

Recitals

 

Bankruptcy Code

 

Recitals

 

Bankruptcy Court

 

Recitals

 

Closing

 

Section 2.3(a)

 

Collocation Agreement

 

Recitals

 

Consideration

 

Section 2.2

 

Conveyance Agreement

 

Recitals

 

Damages

 

Section 7.2(a)

 

Dispute

 

Section 9.10(a)

 

Defaulting Party

 

Section 6.3(b)

 

Disclosure Approval Date

 

Section 4.10(b)

 

Governmental Applications

 

Section 4.12(a)

 

Indemnified Party

 

Section 7.3(a)

 

Indemnifying Party

 

Section 7.3(a)

 

IRU Agreement

 

Recitals

 

Maintenance Agreement

 

Recitals

 

Neutral Arbitrator

 

Section 9.10(a)

 

Non-Assumed ACC Liabilities

 

Section 2.6(b)

 

Non-Assumed TelCove Liabilities

 

Section 2.6(a)

 

Notice

 

Section 7.3(a)

 

Panel

 

Section 9.10(a)

 

Reciprocal Annex Agreements

 

Recitals

 

Selected Arbitrators

 

Section 9.10(a)

 

Shared Contracts

 

Asset Reconciliation Agreement

 

Sheathing/Overlash Agreement

 

Recitals

 

TelCove

 

Preamble

 

TelCove Cases

 

Recitals

 

TelCove Cure Amounts

 

Conveyance Agreement

 

 

7

--------------------------------------------------------------------------------


 

1.3           Other Definitional Provisions.

 

(a)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Master Agreement shall refer to this Master Agreement
as a whole and not to any particular provision of this Master Agreement, and
Section references are to a section of this Master Agreement (and not to a
section of an Annex) unless otherwise specified.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both singular and plural forms of such terms. Words denoting any
gender shall include all genders.  Where a word or phrase is defined herein,
each of its other grammatical forms shall have a corresponding meaning.

 

(c)           Whenever the words “include,” “includes” or “including” are used
in this Master Agreement (including the Reciprocal Annex Agreements), they shall
be deemed to be followed by the words “without limitation.”

 

ARTICLE II.  TERMS OF SETTLEMENT

 

2.1           Agreement to Execute and Deliver the Reciprocal Annex Agreements. 
Subject to the terms and upon satisfaction of the conditions contained in this
Master Agreement, each of ACC and TelCove, shall, and shall cause each of its
applicable Affiliates under the terms of each Reciprocal Annex Agreement to,
(i) execute and deliver the Reciprocal Annex Agreements pursuant to the terms
and conditions set forth in Section 4.10(b), and (ii) perform its respective
obligations under each of the Reciprocal Annex Agreements.  The Reciprocal Annex
Agreements shall take effect at Closing.

 

2.2           Consideration.  Consideration for this Master Agreement shall be
the mutual benefit to the parties and their Affiliates derived from the Asset
Reconciliation pursuant to the Asset Reconciliation Agreement, the reciprocal
exchange of the Acquired Assets, the reciprocal assignment and assumption of the
Assumed Contracts and the reciprocal assumption of the Assumed Liabilities
pursuant to the Conveyance Agreement, and the concurrent execution of the IRU
Agreement, Maintenance Agreement, Sheathing/Overlash Agreement, and Collocation
Agreement, granting the parties and their Affiliates reciprocal rights and
obligations in accordance with the terms set forth therein.

 

2.3           Closing.

 

(a)           Time and Place.  Subject to satisfaction or, to the extent
permissible by Law, waiver (by the party for whose benefit the condition is
imposed) of the conditions described in Sections 5.1, 5.2 and 5.3, the closing
of the transactions contemplated by this Master Agreement (the “Closing”) shall
take place at the offices of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New
York, New York 10153, or at such other place as ACC and TelCove shall mutually
agree, commencing at 10:00 a.m., Eastern time, on a date to be agreed upon by
ACC and TelCove in writing that is not earlier than the fifth (5th) Business
Day, and not later than the fifteenth (15th) Business Day, after the
satisfaction of the conditions specified in Article V.

 

8

--------------------------------------------------------------------------------


 

(b)           Closing Deliveries.

 

(i)            TelCove Deliveries.  At the Closing, the TelCove Parties shall
deliver to the ACC Parties:

 

(1)           The certificate described in Section 5.2(c) of this Master
Agreement;

 

(2)           Each of the Reciprocal Annex Agreements, substantially in the form
attached hereto, duly executed by the appropriate TelCove Parties to give full
effect thereto by the TelCove Parties if and to the extent such agreements shall
not have been executed and delivered by the appropriate TelCove Parties prior to
Closing pursuant to Section 4.10(b);

 

(3)           All other instruments of conveyance and transfer, or assignment
and assumption, in form and substance reasonably acceptable to ACC, as may be
reasonably necessary to transfer or assign the ACC Acquired Assets and the ACC
Assumed Contracts to the ACC Parties, and to effect the assumption by the
TelCove Parties of the TelCove Assumed Contracts and the TelCove Assumed
Liabilities;

 

(4)           Copies of all instruments evidencing receipt of any Consents
obtained by the TelCove Parties to the extent not previously delivered; and

 

(5)           Such other documents reasonably requested by ACC to consummate the
transactions contemplated by this Master Agreement and reasonably required to
give effect to the Reciprocal Annex Agreements.

 

(ii)           ACC Deliveries.  At the Closing, the ACC Parties shall deliver to
the TelCove Parties:

 

(1)           The certificate described in Section 5.3(c) of this Master
Agreement;

 

(2)           Each of the Reciprocal Annex Agreements, substantially in the form
attached hereto, duly executed by the appropriate ACC Parties to give full
effect thereto by the ACC Parties if and to the extent such agreements shall not
have been executed and delivered by the appropriate ACC Parties prior to Closing
pursuant to Section 4.10(b);

 

(3)           All other instruments of conveyance and transfer, or assignment
and assumption, in form and substance reasonably acceptable to TelCove, as may
be reasonably necessary to transfer or assign the TelCove Acquired Assets and
the TelCove Assumed Contracts to the TelCove Parties, and to effect the
assumption by the ACC Parties of the ACC Assumed Contracts and the ACC Assumed
Liabilities;

 

(4)           Copies of all instruments evidencing receipt of any Consents
obtained by the ACC Parties to the extent not previously delivered ; and

 

9

--------------------------------------------------------------------------------


 

(5)           Such other documents reasonably requested by TelCove to give
effect to the transactions contemplated by this Master Agreement and reasonably
required to give effect to the Reciprocal Annex Agreements.

 

2.4           Reconciliation of Assets.  Subject to the conditions set forth
herein, Schedules 2.1 (ACC Assets), and 2.2 (TelCove Assets) to the Asset
Reconciliation Agreement shall list the real property interests and the
long-haul and metro fiber-optic cable assets, equipment, strands, infrastructure
and other tangible personal property, the ownership of which shall be reconciled
and validated by ACC and TelCove pursuant to the terms of the Asset
Reconciliation Agreement.  Schedules 3.1 (Shared Contracts of TelCove Parties)
and 3.2 (Shared Contracts of ACC Parties) to the Asset Reconciliation Agreement
shall list the Shared Contracts to be, in whole or in part, assigned to and
assumed by the ACC Parties or the TelCove Parties at Closing, subject to the
terms of the Asset Reconciliation Agreement and of this Master Agreement.  Such
Schedules shall be prepared in accordance with the terms of Section 4.10 hereof.

 

2.5           Acquired Assets and Assumed Contracts.

 

(a)           Subject to the conditions set forth herein, Schedules 2.1 (ACC
Acquired Assets) and 2.2 (ACC Assumed Contracts) to the Conveyance Agreement
shall list the ACC Acquired Assets and the ACC Assumed Contracts that shall be
transferred and assigned by certain TelCove Parties to certain ACC Parties on
the Closing Date pursuant to the terms of the Conveyance Agreement, and Schedule
2.3 (ACC Assumed Liabilities) to the Conveyance Agreement specifies any ACC
Assumed Liabilities that shall be assumed by such ACC Parties on the Closing
Date.  The TelCove Parties shall retain liability for and discharge the TelCove
Cure Amounts that shall be set forth on Schedule 2.4 (TelCove Cure Amounts) to
the Conveyance Agreement with respect to the ACC Acquired Assets and the ACC
Assumed Contracts.

 

(b)           Subject to the conditions set forth herein, Schedules 3.1 (TelCove
Acquired Assets) and 3.2 (TelCove Assumed Contracts) to the Conveyance Agreement
shall list the TelCove Acquired Assets and the TelCove Assumed Contracts that
shall be transferred and assigned by certain ACC Parties to certain TelCove
Parties on the Closing Date pursuant to the terms of the Conveyance Agreement,
and Schedule 3.3 (TelCove Assumed Liabilities) to the Conveyance Agreement
specifies any TelCove Assumed Liabilities that shall be assumed by such TelCove
Parties on the Closing Date.  The ACC Parties shall retain liability for and
discharge the ACC Cure Amounts that shall be set forth on Schedule 3.4 (ACC Cure
Amounts) to the Conveyance Agreement with respect to the TelCove Acquired Assets
and the TelCove Assumed Contracts.

 

(c)           The Schedules to the Conveyance Agreement shall be prepared in
accordance with the terms of Section 4.10 hereof.

 

2.6           Assumed and Non-Assumed Liabilities.

 

(a)           Obligations and Liabilities Assumed by ACC and Non Assumed TelCove
Liabilities.  Pursuant to the terms of the Asset Reconciliation Agreement and
the Conveyance Agreement, certain ACC Parties are assuming and agreeing to
timely pay, discharge and perform

 

10

--------------------------------------------------------------------------------


 

certain obligations or liabilities arising out of or relating to the ownership
or assumption by the ACC Parties of the ACC Assets, certain obligations under
the Shared Contracts listed in Schedule 3.1 (Shared Contracts to be assigned in
whole or in part by the TelCove Parties) to the Asset Reconciliation Agreement,
the ACC Acquired Assets, the ACC Assumed Contracts and the ACC Assumed
Liabilities, but only to the extent such obligations or liabilities are
attributable to periods after the Closing Date unless expressly set forth in the
Asset Reconciliation Agreement or the Conveyance Agreement.  All obligations or
liabilities of the TelCove Parties or their Affiliates of whatever kind or
nature that are not expressly assumed by the ACC Parties in the Asset
Reconciliation Agreement or the Conveyance Agreement comprise non-assumed
liabilities and shall remain and be the obligations and liabilities solely of
the TelCove Parties or their Affiliates (the “Non-Assumed TelCove
Liabilities”).  The Non-Assumed TelCove Liabilities shall specifically include:
(i) the TelCove Cure Amounts, (ii) all Liabilities of the TelCove Parties or
their Affiliates arising out of or relating to any Proceedings, Orders or
non-compliance with Law, (iii) all Taxes of any of the TelCove Parties or their
Affiliates (subject to the terms of Sections 4.5(a) and 4.6), and (iv) all
expenses and fees payable by any of the TelCove Parties or their Affiliates
under Section 4.12(d), 4.17(f) or 9.1.  All Non-Assumed TelCove Liabilities
shall remain and be the obligations and Liabilities solely of the TelCove
Parties and their Affiliates, and shall be performed and discharged by the
TelCove Parties and their Affiliates.

 

(b)           Obligations and Liabilities Assumed by TelCove and Non Assumed ACC
Liabilities.  Pursuant to the terms of the Asset Reconciliation Agreement and
the Conveyance Agreement, certain TelCove Parties are assuming and agreeing to
timely pay, discharge and perform certain obligations or liabilities arising out
of or relating to the ownership or assumption by the TelCove Parties of the
TelCove Assets, certain obligations under the Shared Contracts listed in
Schedule 3.2 (Shared Contracts to be assigned in whole or in part by the ACC
Parties) to the Asset Reconciliation Agreement, the TelCove Acquired Assets, the
TelCove Assumed Contracts and the TelCove Assumed Liabilities, but only to the
extent such obligations or liabilities are attributable to periods after the
Closing Date unless expressly set forth in the Asset Reconciliation Agreement or
the Conveyance Agreement.  All obligations or liabilities of the ACC Parties or
their Affiliates of whatever kind or nature that are not expressly assumed by
the TelCove Parties in the Asset Reconciliation Agreement or the Conveyance
Agreement comprise non-assumed liabilities and shall remain and be the
obligations and liabilities solely of the ACC Parties or their Affiliates (the
“Non-Assumed ACC Liabilities”).  The Non-Assumed ACC Liabilities shall
specifically include: (i) the ACC Cure Amounts, (ii) all Liabilities of the ACC
Parties or their Affiliates arising out of or relating to any Proceedings,
Orders or non-compliance with Law, (iii) all Taxes of any of the ACC Parties or
their Affiliates (subject to the terms of Sections 4.5(a) and 4.6), and (iv) all
expenses and fees payable by any of the ACC Parties or their Affiliates under
Section 4.12(d), 4.17(f) or 9.1.  All Non-Assumed ACC Liabilities shall remain
and be the obligations and Liabilities solely of the ACC Parties and their
Affiliates, and shall be performed and discharged by the ACC Parties and their
Affiliates.

 

2.7           Excluded Assets.  Only the ACC Acquired Assets, the ACC Assumed
Contracts, the TelCove Acquired Assets and the TelCove Assumed Contracts listed
on Schedule 2.1 (ACC Acquired Assets), 2.2 (ACC Assumed Contracts), 3.1 (TelCove
Acquired Assets) or 3.2 (TelCove Assumed Contracts) to the Conveyance Agreement
shall be conveyed or assigned pursuant to the terms of the Conveyance
Agreement.  Unless specifically listed on Schedule 2.1,

 

11

--------------------------------------------------------------------------------


 

2.2, 3.1 or 3.2 to the Conveyance Agreement, no other assets of either the ACC
Parties or the TelCove Parties shall be included in, respectively, the ACC
Acquired Assets, the ACC Assumed Contracts, the TelCove Acquired Assets or the
TelCove Assumed Contracts, and all such other assets of the ACC Parties or the
TelCove Parties shall comprise excluded assets.

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

TelCove, for itself and on behalf of each of the other TelCove Parties, and ACC,
for itself and on behalf of each of the other ACC Parties, each hereby
represents and warrants to the other party as follows (with the term “such
party” referring to, in the case of ACC’s representations and warranties in this
Article III, to each of the ACC Parties, and, in the case of TelCove’s
representations and warranties in this Article III, to each of the TelCove
Parties):

 

3.1           Existence, Good Standing and Power.  Such party is a corporation
validly existing and in good standing under the laws of the State of its
incorporation, and has all requisite power and authority to own, lease and
operate its assets, including both the assets to be validated hereunder and the
Acquired Assets to be conveyed to the other party hereunder.  Subject to entry
of the Settlement Approval Order and any other Order granting Consent which may
be necessary from the FCC or a State PUC or other Governmental Entity, such
party has all requisite power and authority to execute and deliver this Master
Agreement, the Reciprocal Annex Agreements to which it is a party, and the other
documents and instruments to be executed and delivered to perform its
obligations hereunder and thereunder.  Such party is duly authorized to transact
business as a foreign corporation, partnership or other legal entity, and is in
good standing, in the states in which the Acquired Assets are located and the
Assumed Contracts are performed.

 

3.2           Authority.  The execution, delivery and performance of this Master
Agreement, and the Reciprocal Annex Agreements to which it is a party, and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of such party.

 

3.3           Execution and Binding Effect.  This Master Agreement has been, and
the Reciprocal Annex Agreements to which it is a party when delivered pursuant
to Section 4.10(b) shall be, duly and validly executed and delivered by such
party and, following the entering of the Settlement Approval Order, this Master
Agreement, and the Reciprocal Annex Agreements to which it is a party following
execution and delivery thereof by such party and the transactions contemplated
herein and therein shall constitute, a valid and legally binding obligation of
such party enforceable against such party in accordance with its respective
terms.

 

(a)           For each ACC Party:  Pursuant to the terms and conditions set
forth in Section 4.10(b), each of the Reciprocal Annex Agreements shall be duly
executed by all ACC Parties necessary for ACC and its Affiliates to perform
fully their obligations thereunder.  Each of the ACC Parties (other than ACC) is
an Affiliate of ACC.  The Reciprocal Annex Agreements shall take effect at
Closing.

 

(b)           For each TelCove Party:  Pursuant to the terms and conditions set
forth in Section 4.10(b), each of the Reciprocal Annex Agreements shall be duly
executed by all TelCove Parties necessary for TelCove and its Affiliates to
perform fully their obligations thereunder.

 

12

--------------------------------------------------------------------------------


 

Each of the TelCove Parties (other than TelCove) is an Affiliate of TelCove. 
The Reciprocal Annex Agreements shall take effect at Closing.

 

3.4           No Violation.  Except as disclosed in Exhibit 3.4A (with respect
to the ACC Parties) and Exhibit 3.4B (with respect to the TelCove Parties),
subject to the receipt of the Consents listed in Exhibit 3.5A and Exhibit 3.5B,
and subject to entry of the Settlement Approval Order, the execution, delivery
and performance by such party of this Master Agreement, and the Reciprocal Annex
Agreements to which it is a party, and the transactions contemplated hereby, do
not and will not conflict with or result in, with or without the giving of
notice or lapse of time or both, any violation of or constitute a breach or
default, or give rise to any right of acceleration, payment, amendment,
cancellation or termination, under (a) the certificate of incorporation or
bylaws of such party or any resolution adopted by the board of directors of such
party and not rescinded, (b) any material agreement or other instrument to which
such party is a party or by which such party or any of its respective properties
or assets is bound, (c) any Order to which such party is bound or subject,
(d) any Law, franchise, license or permit of any Governmental Entity applicable
to such party or any of its respective properties or assets, or (e) except as
provided for herein, result in the imposition or creation of any Lien upon or
with respect to any of the assets to be assigned or transferred by it to another
party pursuant hereto.

 

3.5           Third-Party Consents.

 

(a)           For each ACC Party:  Except for (i) clearance under the provisions
of the HSR Act, if applicable, (ii) the Settlement Approval Order, (iii) Board
Approval, (iv) the ACC DIP Lenders’ Consent and (v) any other Consents listed on
Exhibit 3.5A hereto, the execution, delivery and performance by each ACC Party
of this Master Agreement, the Reciprocal Annex Agreements to which such ACC
Party is a signatory, and the transactions contemplated hereby and thereby do
not require any Consent.  Exhibit 3.5A specifies those Consents that are
required by each ACC Party with respect to each Reciprocal Annex Agreement to
which it is a party.

 

(b)           For each TelCove Party:  Except for (i) clearance under the
provisions of the HSR Act, if applicable, (ii) the Settlement Approval Order,
(iii) Board Approval, (iv) the Beal Consent and (v) any other Consents listed on
Exhibit 3.5B hereto, the execution, delivery and performance by each TelCove
Party of this Master Agreement, the Reciprocal Annex Agreements to which such
TelCove Party is a signatory, and the transactions contemplated hereby and
thereby do not require any Consent.  Exhibit 3.5B specifies those Consents that
are required by each TelCove Party with respect to each Reciprocal Annex
Agreement to which it is a party.

 

3.6           Brokers and Finders.  Such party has not engaged any broker or
other similar agent in connection with the matters contemplated by this Master
Agreement or the Reciprocal Annex Agreements.

 

3.7           Litigation.  Excluding the TelCove Cases and the ACC Cases and
other Proceedings connected thereto, and certain Proceedings initiated by the
Securities Exchange Commission and the Department of Justice, to the best of
such party’s knowledge, there are no Proceedings or Orders pending or threatened
against or affecting such party or relating to the

 

13

--------------------------------------------------------------------------------


 

operation of such party’s business, at law or in equity, before any Governmental
Entity that might reasonably be expected to (i) result in substantial and
material impairment or loss of such party’s title to any assets to be
transferred to another party pursuant hereto, (ii) impede the operation of the
Acquired Assets in any material respect, or (iii) materially hinder or impede
the consummation of the transactions contemplated by this Master Agreement, or
its performance of its obligations under the Reciprocal Annex Agreements to
which it is a party.

 

3.8           Title to Assets.

 

(a)           For each ACC Party:  ACC or one of the other ACC Parties has good
and marketable title to, and the power and authority (subject to the Settlement
Approval Order) to transfer and assign, all TelCove Acquired Assets and TelCove
Assumed Contracts, free and clear of all Liens or Liabilities, subject to
payment by a TelCove Party of the TelCove Assumed Liabilities and the payment by
ACC or one of its Affiliates of the ACC Cure Amounts.

 

(b)           For each TelCove Party:  TelCove or one of the other TelCove
Parties has good and marketable title to, and the power and authority (subject
to the Settlement Approval Order) to transfer and assign, all ACC Acquired
Assets and ACC Assumed Contracts, free and clear of all Liens or Liabilities,
subject to payment by an ACC Party of the ACC Assumed Liabilities and the
payment by TelCove or one of its Affiliates of the TelCove Cure Amounts.

 

ARTICLE IV. COVENANTS OF THE PARTIES

 

4.1           Public Announcements.  Prior to the Closing, without the prior
consent of the other party, which consent shall not be unreasonably withheld, no
party shall issue a press release or otherwise make any public statements with
respect to the transactions contemplated hereby, except as may be required by
Law, by obligations pursuant to any listing agreement with any national
securities exchange or over-the-counter market or with respect to filings to be
made with the Bankruptcy Court in connection with this Master Agreement, the
Reciprocal Annex Agreements or the transactions contemplated hereby or thereby
(in which case the party required to make such public statement shall give the
other party reasonable prior notice before making such public statement).

 

4.2           Reasonable Efforts.  Each of the parties hereto shall use
reasonable, good faith efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other party
hereto in doing, all things necessary, proper or advisable under applicable Law
to ensure that the conditions set forth in Article V of this Master Agreement
are satisfied and to consummate and make effective, in the most expeditious
manner practicable, the transactions contemplated by this Master Agreement. 
Without limiting the generality of the foregoing, the parties hereto shall
furnish to each other such necessary information and reasonable assistance, as
each may request in connection with the preparation and filing of applications
and motion papers, including the Settlement Motion needed to obtain Bankruptcy
Court approval of the transactions contemplated by this Master Agreement and the
Reciprocal Annex Agreements, and shall execute any additional instruments
necessary to consummate the transactions contemplated hereby.

 

14

--------------------------------------------------------------------------------


 

4.3           Notification of Certain Matters.  Each party shall give prompt
notice to the other party of (i) any notice or other communication from any
Third Party alleging that the consent of such Third Party is or may be required
in connection with the transactions contemplated by this Master Agreement and
the Reciprocal Annex Agreements, (ii) any written objection or Proceeding that
challenges the transactions contemplated hereby or by the Reciprocal Annex
Agreements or the entry of the Scheduling Order or the Settlement Approval
Order, and (iii) any Orders from the Bankruptcy Court that could reasonably be
expected to cause an ACC Material Adverse Effect or a TelCove Material Adverse
Effect; provided, however, that the foregoing notice requirements shall exclude
any objections, Proceedings or Orders that the other party would reasonably have
been expected to receive as a party to the ACC Cases and the TelCove Cases.

 

4.4           Further Agreements.

 

(a)           TelCove authorizes and empowers ACC on and after the Closing Date
to receive and to open all mail received by ACC relating to the ACC Assets, the
ACC Acquired Assets, the ACC Assumed Contracts and the ACC Assumed Liabilities,
and to deal with the contents of such communications in any proper manner,
provided, however, that ACC shall promptly remit to TelCove any cash, checks or
other instruments of payment in respect of the ACC Acquired Assets or the ACC
Assumed Contracts for periods ending on or before the Closing Date; and TelCove
shall promptly deliver to ACC any mail or other communication received by
TelCove after the Closing Date pertaining to the foregoing matters except that
it may retain any cash, checks or other instruments of payment in respect of the
ACC Acquired Assets or the ACC Assumed Contracts for periods ending on or before
the Closing Date.  ACC shall promptly deliver to TelCove any mail or other
communication addressed to TelCove but received by ACC after the Closing Date
which it is not authorized to receive and open pursuant to the preceding
sentence.  From and after the Closing Date, TelCove shall refer to ACC all
inquiries with respect to the ACC Assets, the ACC Acquired Assets, the ACC
Assumed Contracts and the ACC Assumed Liabilities.

 

(b)           ACC authorizes and empowers TelCove on and after the Closing Date
to receive and to open all mail received by TelCove relating to the TelCove
Assets, the TelCove Acquired Assets, the TelCove Assumed Contracts and the
TelCove Assumed Liabilities, and to deal with the contents of such
communications in any proper manner, provided, however, that TelCove shall
promptly remit to ACC any cash, checks or other instruments of payment in
respect of the TelCove Acquired Assets or the TelCove Assumed Contracts for
periods ending on or before the Closing Date; and ACC shall promptly deliver to
TelCove any mail or other communication received by ACC after the Closing Date
pertaining to the foregoing matters except that it may retain any cash, checks
or other instruments of payment in respect of the TelCove Acquired Assets or the
TelCove Assumed Contracts for periods ending on or before the Closing Date. 
TelCove shall promptly deliver to ACC any mail or other communication addressed
to ACC but received by TelCove after the Closing Date which it is not authorized
to receive and open pursuant to the preceding sentence.  From and after the
Closing Date, ACC shall refer to TelCove all inquiries with respect to the
TelCove Assets, the TelCove Acquired Assets, the TelCove Assumed Contracts and
the TelCove Assumed Liabilities.

 

15

--------------------------------------------------------------------------------


 

4.5           Payment of Transfer Taxes and Tax Filings.

 

(a)           Each party shall request that the Bankruptcy Court rule that the
transactions contemplated in this Master Agreement, and the Reciprocal Annex
Agreements, are exempt from payment of Transfer Taxes.  If the Bankruptcy Court
denies such request, all Transfer Taxes arising out of the transfer of the
Acquired Assets and any Transfer Taxes required to effect any recording or
filing with respect thereto, and any Transfer Taxes arising out of the actions
described in Sections 2.1, 2.2 and 3.1 of the Asset Reconciliation Agreement and
any Transfer Taxes required to effect any recording or filing with respect
thereto, shall be borne one-half by ACC and one-half by TelCove.  The Transfer
Taxes shall be calculated at Closing assuming that no exemption from Transfer
Taxes is available, except to the extent provided in the Settlement Approval
Order or to the extent that either party has provided an appropriate resale
exemption certificate or other evidence acceptable to the other party of
exemption from Transfer Taxes.  The calculation of Transfer Taxes described in
the preceding sentence shall be based on returns or other filings relating to
such Transfer Taxes, all of which shall be prepared and agreed to before the
Closing.  ACC and TelCove shall cooperate to timely prepare before filing and
timely file any such returns or other filings relating to such Transfer Taxes,
including any claim for exemption or exclusion from the application or
imposition of any Transfer Taxes, for which purpose the parties shall prepare
and deliver such certificates as are required by relevant taxing authorities, if
any, that are reasonably necessary to support, in good faith, any claimed
exemption from the imposition of Transfer Taxes.

 

(b)           Each party shall furnish or cause to be furnished to the other
party, upon request, as promptly as practicable, such information and assistance
relating to the Acquired Assets, the Assumed Contracts and the Assumed
Liabilities as is reasonably necessary for the preparation and filing of all Tax
returns, including any claim for exemption or exclusion from the application or
imposition of any Taxes or making of any election related to Taxes, the
preparation for any audit by any taxing authority and the prosecution or defense
of any claim, suit or proceeding relating to any Tax return.  Each party
acknowledges and agrees that any such information furnished for such purposes
may be disclosed by the other party to any such taxing authority as required by
applicable Law or Order of a Governmental Entity or in any Proceedings relating
thereto, subject to any express written limitations that the parties may jointly
put into effect with respect thereto.

 

4.6           Proration of Taxes, Refunds and Certain Charges.

 

(a)           Except as provided in Section 4.6, all real property Taxes,
personal property Taxes or similar ad valorem obligations levied with respect to
the Acquired Assets, or refunds with respect thereto, for any taxable period
that includes, but does not begin on, the Closing Date, whether imposed or
assessed before or after the Closing Date, shall be prorated between ACC and
TelCove as of 11:59 PM on the Closing Date based on the number of days before
and including the Closing Date and the number of days after the Closing Date in
the period to which such payment or refund relates.  If any Taxes subject to
proration are paid by one party, the proportionate amount of such Taxes (or if a
refund of any portion of such Taxes previously paid is received, the
proportionate amount of such refund) shall be paid by (or to) the other party
promptly after the payment of such Taxes (or the receipt of such refund).

 

16

--------------------------------------------------------------------------------


 

(b)           Installments of special assessments or other charges on or with
respect to the Acquired Assets for any period in which the Closing occurs,
including all municipal, utility or authority charges for water, sewer, electric
or gas charges, garbage or waste removal, and cost of fuel, shall be prorated
and each party shall pay its proportionate share promptly upon the receipt of
any bill, statement or other charge with respect thereto.  If such charges or
rates are assessed either based upon time or for a specified period, such
charges or rates shall be prorated as of 11:59 PM on the Closing Date.  If such
charges or rates are assessed based upon usage of utility or similar services,
such charges shall be prorated based upon meter readings taken on the Closing
Date.

 

(c)           Refunds and Reimbursements.

 

(i)            All refunds, reimbursements, installments of license fees or
other use-related revenue receivable by any party to the extent attributable to
the operation of the TelCove Acquired Assets for any period in which the Closing
occurs shall be prorated so that ACC shall be entitled to that portion of any
such installment applicable to the period up to but not including the Closing
Date and TelCove shall be entitled to that portion of any such installment
applicable to any period from and after the Closing Date, and if either party
receives any such payments after the Closing Date, it shall promptly remit to
the other party its share of such payments.

 

(ii)           All refunds, reimbursements, installments of license fees or
other use-related revenue receivable by any party to the extent attributable to
the operation of the ACC Acquired Assets for any period in which the Closing
occurs shall be prorated so that TelCove shall be entitled to that portion of
any such installment applicable to the period up to but not including the
Closing Date and ACC shall be entitled to that portion of any such installment
applicable to any period from and after the Closing Date, and if either party
receives any such payments after the Closing Date, it shall promptly remit to
the other party its share of such payments.

 

(d)           The prorations pursuant to this Section 4.6 may be calculated
after the Closing Date, as each item to be prorated (including any such Tax,
obligation, assessment, charge, refund, reimbursement, fee or revenue) accrues
or comes due.  Each proration shall be calculated not later than thirty (30)
days after the parties obtain all information required to calculate such
proration.

 

4.7           HSR Act.  Each party, if and as necessary, shall make an
appropriate filing of a notification and report form pursuant to the HSR Act
with respect to the transactions contemplated hereby within ten (10) Business
Days after the Disclosure Approval Date and to supply promptly any additional
information and documentary material that may be requested pursuant to the HSR
Act.  In addition, each party shall promptly make any other filing that may be
required under any other antitrust law or by any antitrust authority.  All such
filings shall comply in all material respects with the requirements of the
respective laws or regulations pursuant to which they are filed.  Each party
shall bear its respective filing fees associated with any HSR Act filings.

 

17

--------------------------------------------------------------------------------


 

4.8           Bulk Sales.  Each of the parties hereto waives compliance with any
applicable provisions of the Uniform Commercial Code Article 6 (Bulk Sales or
Bulk Transfers) or analogous provisions of Law, as adopted in the states in
which the Acquired Assets and Assumed Contracts are located as such provisions
may apply to the transactions contemplated by this Master Agreement and the
Reciprocal Annex Agreements.

 

4.9           Settlement Motion.

 

(a)           Within ten (10) Business Days after the execution and delivery of
this Master Agreement by the parties hereto, the parties shall file the
Settlement Motion, in form and substance reasonably satisfactory to both
parties, seeking entry of the Scheduling Order and the Settlement Approval
Order.

 

(b)           Both parties shall propose and submit to the Bankruptcy Court the
Scheduling Order, in form and substance reasonably satisfactory to each party,
that (i) schedules the Settlement Hearing and deadlines for filing and service
of objections and responses to the relief requested in the Settlement Motion,
and (ii) approves the form, manner and sufficiency of notice of the Settlement
Motion and Settlement Hearing to be given and published in a manner reasonably
acceptable to both parties. The parties shall request the Bankruptcy Court to
waive the ten (10) day notice of appeal period under Rule 6004 (g).

 

(c)           The parties shall propose and submit to the Bankruptcy Court a
motion for the Settlement Approval Order, which shall:

 

(i)            approve this Master Agreement, the Reciprocal Annex Agreements,
and any remaining agreements comprising the Settlement, which shall be annexed
to the Motion in substantially final form (except for the Exhibits and Schedules
which shall not be finalized and ready for filing until the Disclosure Approval
Date), as agreed to by the parties, and all of the terms and conditions hereof
and thereof, and approve and authorize the parties to consummate the
transactions contemplated hereby and thereby;

 

(ii)           approve the validation of the ACC Assets and TelCove Assets
pursuant to the Asset Reconciliation Agreement;

 

(iii)          provide that the ACC Acquired Assets shall be transferred to the
ACC Parties free and clear of all Liens and Liabilities, subject to payment by
the TelCove Parties of the TelCove Cure Amounts, and by the ACC Parties of the
ACC Assumed Liabilities;

 

(iv)          provide that the TelCove Acquired Assets shall be transferred to
the TelCove Parties free and clear of all Liens and Liabilities, subject to
payment by the ACC Parties of the ACC Cure Amounts, and by the TelCove Parties
of the TelCove Assumed Liabilities;

 

(v)           find that TelCove and ACC have acted in good faith within the
meaning of Section 363(m) of the Bankruptcy Code and, as such, are entitled to
the protections afforded thereby;

 

18

--------------------------------------------------------------------------------

 

(vi)          find that this Master Agreement and the Reciprocal Annex
Agreements were negotiated, proposed and have been or will be entered into by
the parties without collusion, in good faith and from arm’s length bargaining
positions;

 

(vii)         find that neither party is acquiring or assuming any of the other
party’s or any other Person’s Liabilities except as expressly provided in this
Master Agreement or the Reciprocal Annex Agreements;

 

(viii)        find that all ACC Assumed Contracts shall be assumed by and
assigned to the ACC Parties pursuant to Section 365 of the Bankruptcy Code and,
as required by this Master Agreement and the Conveyance Agreement, that TelCove
shall be obligated to pay all TelCove Cure Amounts in respect thereof, that the
ACC Parties shall have no obligation to pay, or any Liability for, such TelCove
Cure Amounts, and that after payment of all such TelCove Cure Amounts, TelCove
shall have no further Liability under such ACC Assumed Contracts and pursuant to
Section 365(k) of the Bankruptcy Code;

 

(ix)           find that all TelCove Assumed Contracts shall be assumed by and
assigned to the TelCove Parties pursuant to Section 365 of the Bankruptcy Code
and, as required by this Master Agreement and the Conveyance Agreement, that ACC
shall be obligated to pay all ACC Cure Amounts in respect thereof, that the
TelCove Parties shall have no obligation to pay, or any Liability for, such ACC
Cure Amounts, and that after payment of all such ACC Cure Amounts, ACC shall
have no further Liability under such Assumed Contracts and pursuant to Section
365(k) of the Bankruptcy Code;

 

(x)            provide that the Bankruptcy Court shall retain jurisdiction to
resolve any controversy or claim arising out of or relating to this Master
Agreement, the Reciprocal Annex Agreements or the breach hereof; and

 

(xi)           provide that this Master Agreement, the Reciprocal Annex
Agreements, and the transactions and instruments contemplated hereby shall be
specifically performable and enforceable against and binding upon, and not
subject to rejection or avoidance by, either party or any chapter 7 or
chapter 11 trustee of either party and its respective estate.

 

(d)           Both parties shall cooperate with filing and prosecuting the
Settlement Motion and any appropriate amendments thereto, and obtaining entry of
the Scheduling Order and the Settlement Approval Order, and the parties shall
exchange prior to filing, and as early in advance as is practicable to permit
adequate and reasonable time for each party and its counsel to review and
comment, copies of all proposed pleadings, motions, notices, statements,
schedules, applications, reports and other papers to be filed in connection with
the Settlement Motion and the relief requested therein.

 

(e)           Each party shall give and publish notice of the Settlement Motion
and Settlement Hearing as required by the Scheduling Order.

 

4.10         Disclosure Exhibits and Schedules.

 

(a)           As of the date hereof, ACC and TelCove acknowledge that the
Exhibits and Schedules are incomplete and that the parties have not completed
their due diligence in

 

19

--------------------------------------------------------------------------------


 

connection therewith.  Each party agrees to provide promptly copies of any
agreements or other information that is required to be provided hereunder or
that the other party may reasonably request in connection with the preparation
of the Exhibits and Schedules or the completion of its due diligence related
thereto.  The parties shall in good faith use their commercially reasonable best
efforts to complete their due diligence and the preparation of the Exhibits and
Schedules to the mutual satisfaction of both parties in accordance with the
following timetable:

 

(i)            on or before December 22, 2003, the Exhibits to this Master
Agreement with, in addition thereto, each party designating (1) its Material
Consents for purposes of Section 5.2(e) or 5.3(e), and (2) its Material New
Contracts for purposes of Section 5.2(f) or 5.3(f); and

 

(ii)           on or before January 21, 2004, the Schedules to the Reciprocal
Annex Agreements.

 

(b)           Upon the completion of the Exhibits and Schedules to the
satisfaction of both parties, with each party acting in its reasonable
discretion, the parties shall (i) confirm in writing (1) their approval and
acceptance of the Exhibits and Schedules (with the date of such approval by both
parties being referred to as the “Disclosure Approval Date”), and (2) their
respective representations and warranties in Article III hereof with regard to
the disclosures in those Exhibits, and (ii) together with their applicable
Affiliates, execute and deliver the Reciprocal Annex Agreements which, according
to their terms, shall be effective as of the Closing.  The Exhibits and
Schedules, upon approval by the parties, shall constitute the “final” Exhibits
and Schedules for purposes of this Master Agreement and the Reciprocal Annex
Agreements, subject to Section 4.10(c) below, and shall be deemed to be a part
hereof for all purposes as of the date of this Agreement.

 

(c)           Between the Disclosure Approval Date and the Closing Date, the
Exhibits and Schedules shall be subject to modification as mutually agreed to
between ACC and TelCove, subject to Bankruptcy Court approval, if required. 
During such period, each party shall give notice to the other party with respect
to any matter arising or any information obtained which, if existing, occurring
or known at or prior to the Disclosure Approval Date, would have been required
to be set forth or described in any Exhibit or Schedule, or which is necessary
to complete or correct any information in any such Exhibit or Schedule or in any
representation and warranty of the parties which has been rendered inaccurate
thereby.  No information in such notices shall modify or amend any Exhibit or
Schedule for any purpose hereunder, including for determining the satisfaction
of the conditions set forth in Article V hereof, except as agreed to by both ACC
and TelCove.

 

(d)           The parties agree that any failure or inability to complete their
due diligence and prepare the Exhibits and Schedules in accordance with the
provisions set forth in this Section 4.10, are appropriate subject matters for
dispute resolution and arbitration as set forth in Section 9.10.

 

20

--------------------------------------------------------------------------------


 

4.11         Inspection and Maintenance of Acquired Assets; Access to Records.

 

(a)           Each party, as the transferee of Acquired Assets, acknowledges and
confirms as of the date hereof, such party inspected and tested, or had the
opportunity and waived its right to inspect and to test, the Acquired Assets
being transferred thereto pursuant to the Conveyance Agreement, as described in
the latest draft Schedules 2.1 and 3.1 of the Conveyance Agreement exchanged by
the parties on November 19, 2003.

 

(b)           Each party, as the transferor of Acquired Assets, covenants that
during the period between the date hereof and Closing, such party shall maintain
in the ordinary course of business, consistent with past practices, the Acquired
Assets to be conveyed by such party or its Affiliates pursuant to the Conveyance
Agreement.

 

(c)           Between the date hereof and Closing, except as prohibited by Law,
each party, as the transferor or assignor of Acquired Assets or Assumed
Contracts agrees (i) that it shall grant to the other’s Representatives
reasonable access during regular business hours to make such investigation of
the Acquired Assets, the Assumed Contracts, the Assumed Liabilities and such
party’s books and records related thereto, as such other party reasonably deems
necessary or advisable, to verify that the Acquired Assets are in existence and
in working order (although “working order” does not mean that the Acquired
Assets are currently in operation or use) prior to the Closing, (ii) that it
shall instruct its employees to cooperate in any such investigation, and
(iii) that it shall keep such books and records in a manner consistent with past
practice and such books and records shall not be destroyed for at least three
years from the entry of the Settlement Approval Order.

 

(d)           From and after the Closing Date, for at least three years from the
entry of the Settlement Approval Order and subject to obtaining any necessary
governmental consents, each party, as the transferee or assignee of Acquired
Assets or Assumed Contracts and at its sole expense, shall have the right, upon
reasonable prior notice, to inspect and to make copies of any books, records or
other files relating to the Acquired Assets, the Assumed Contracts or the
Assumed Liabilities, to the extent that they pertain to operations prior to the
Closing Date, at any time during regular business hours for any proper purpose,
including in connection with any Third-Party claim in respect of which either
party may have liability hereunder.

 

4.12         FCC, State and Other Governmental Applications.

 

(a)           As promptly as practicable but no later than the Disclosure
Approval Date with respect to FCC and State PUC or other state agency Consents,
and within twenty (20) Business Days after the Disclosure Approval Date with
respect to Consents of other Governmental Entities, each party shall prepare and
deliver to the other party, its portions of all required applications for
approval by the FCC, State PUCs or other state agencies, and other Governmental
Entities, and such other documents as may be required, with respect to the
consummation of the transactions contemplated hereby and by the Reciprocal Annex
Agreements (“Governmental Applications”).  As promptly as practicable thereafter
and in any event within five (5) Business Days after the Disclosure Approval
Date with respect to FCC and State PUC or other state agency Consents, and
within twenty-five (25) Business Days after the Disclosure Approval Date with
respect to Consents of other Governmental Entities, the parties

 

21

--------------------------------------------------------------------------------


 

shall file, or cause to be filed, the Governmental Applications.  If the Closing
shall not have occurred for any reason within any applicable consummation period
relating to any Governmental Entity’s grant of any Governmental Application, and
neither party has terminated this Master Agreement in accordance with
Article VI, the parties shall jointly request one or more extensions of the
consummation period of such grant.

 

(b)           The parties shall each use their commercially reasonable efforts
to prosecute the Governmental Applications in good faith and with due diligence
before any Governmental Entity and in connection therewith shall take such
action or actions as may be necessary or reasonably required in connection with
the Governmental Applications, including furnishing to any Governmental Entity
any documents, materials, or other information requested by that body in order
to obtain such Consents as expeditiously as practicable.  Neither party hereto
shall knowingly take, or fail to take, any action if the intent or reasonably
anticipated consequence of such action or failure to act is, or would be, to
cause any Governmental Entity not to grant approval of any Governmental
Application or materially delay either such approval or the consummation of the
transactions contemplated hereby and by the Reciprocal Annex Agreements.

 

(c)           Each party shall promptly inform the other of any communication
from any Governmental Entity regarding any of the transactions contemplated by
this Master Agreement and the Reciprocal Annex Agreements.  If any party or
Affiliate thereof receives a request for additional information or documentary
material from any such Governmental Entity with respect to the transactions
contemplated by this Master Agreement and the Reciprocal Annex Agreements, then
such party will use its reasonable efforts to make, or cause to be made, as soon
as reasonably practicable and after consultation with the other party, an
appropriate response in compliance with such request.

 

(d)           Each of ACC and TelCove shall bear its own expenses in connection
with the preparation and prosecution of the Governmental Applications and the
costs of any franchise or other governmental authorization required to be
obtained by such party in connection with the grant of any of the Governmental
Applications or otherwise required to consummate the Settlement, except that the
following expenses will be borne one-half by ACC and one-half by TelCove:
(i) all filing fees and similar routine charges by a Governmental Entity with
respect to federal or state Governmental Applications; and (ii) all fees and
expenses of a single counsel retained jointly by the parties to prepare and
prosecute any Governmental Application.

 

4.13         Lien Searches.

 

(a)           Prior to Closing, TelCove shall provide to ACC copies of UCC, tax,
Lien and judgment searches of the records of all relevant jurisdictions that
pertain to the ACC Assets, the ACC Acquired Assets and the ACC Assumed
Contracts, along with documentation showing disposition of any Liens in a manner
reasonably satisfactory to ACC.

 

(b)           Prior to Closing, ACC shall provide to TelCove copies of UCC, tax,
Lien and judgment searches of the records of all relevant jurisdictions that
pertain to the TelCove Assets, the TelCove Acquired Assets and the TelCove
Assumed Contracts, along with documentation showing disposition of any Liens in
a manner reasonably satisfactory to TelCove.

 

22

--------------------------------------------------------------------------------


 

4.14         Taxes.  The parties will use reasonable best efforts to give notice
to all jurisdictions that might reasonably be expected to have claims in the ACC
Cases or the TelCove Cases for Taxes or assessments related to, based upon or
measured by the Acquired Assets, advising such jurisdictions that the parties
are seeking an order of the Bankruptcy Court that the Acquired Assets would be
sold free and clear of all Liens and informing such jurisdictions of the time
and date of the Settlement Hearing.

 

4.15         Maintenance of Business.

 

(a)           Between the date hereof and the Closing Date, ACC as the
respective transferor and assignor of the TelCove Acquired Assets and the
TelCove Assumed Contracts, shall use its commercially reasonable efforts in the
context of the ACC Cases, to maintain the business related to the TelCove
Acquired Assets and the TelCove Assumed Contracts consistent with industry
standards.  ACC shall not take any action which would reasonably be expected to
have a TelCove Material Adverse Effect except as otherwise may be ordered by the
Bankruptcy Court over ACC’s objection.

 

(b)           Between the date hereof and the Closing Date, TelCove as the
respective transferor and assignor of the ACC Acquired Assets and the ACC
Assumed Contracts, shall use its commercially reasonable efforts in the context
of the TelCove Cases, to maintain the business related to the ACC Acquired
Assets and the ACC Assumed Contracts consistent with industry standards. 
TelCove shall not take any action which would reasonably be expected to have an
ACC Material Adverse Effect except as otherwise may be ordered by the Bankruptcy
Court over TelCove’s objection.

 

(c)           Between the date hereof and the Closing Date, ACC will permit, and
will cause its Affiliates to permit, TelCove and TelCove’s Affiliates to
continue to use the network assets of ACC and its Affiliates to which this
Agreement or the Reciprocal Annex Agreements relate and to obtain the benefits
of the Shared Contracts of ACC and its Affiliates, in connection with the
operation by TelCove and its Affiliates of their telecommunications network, in
substantially the same manner as on the date of this Master Agreement so long as
such use complies with applicable Law and does not unreasonably interfere with
the operation by ACC and its Affiliates of their telecommunications network. 
Between the date hereof and the Closing Date, TelCove will permit, and will
cause its Affiliates to permit, ACC and ACC’s Affiliates to continue to use the
network assets of TelCove and its Affiliates to which this Agreement or the
Reciprocal Annex Agreements relate and to obtain the benefits of the Shared
Contracts of TelCove and its Affiliates, in connection with the operation by ACC
and its Affiliates of their telecommunications network, in substantially the
same manner as on the date of this Master Agreement so long as such use complies
with applicable Law and does not unreasonably interfere with the operation by
TelCove and its Affiliates of their telecommunications network.  Notwithstanding
the foregoing two sentences, neither party releases the other party or its
Affiliates from any claims, obligations or liabilities for the payment of rent,
compensation, reimbursements or other amounts relating to such network use, and
each party has the right to pursue before the Bankruptcy Court or otherwise any
claims that it has regarding amounts that the other party and its Affiliates owe
for such network use for any period prior to Closing.  (The parties anticipate
that such claims may be settled as part of any overall settlement of the other
disputes between the parties that are not being addressed by this Master
Agreement.)

 

23

--------------------------------------------------------------------------------


 

4.16         Execution by ACC and TelCove on behalf of Affiliates.  ACC shall
cause its Affiliates to comply with the provisions of this Master Agreement as
if they were signatories hereto and included within the terms “ACC” and “ACC
Parties” as used herein.  TelCove shall cause its Affiliates to comply with the
provisions of this Master Agreement as if they were signatories hereto and
included within the terms “TelCove” and “TelCove Parties” as used herein.

 

4.17         Consents.

 

(a)           ACC shall give all notices of this Master Agreement and the
Reciprocal Annex Agreements and the transactions contemplated hereby and thereby
to all Persons to whom notice is required to be given under any TelCove Assumed
Contract or under any other agreement to which any ACC Party is a party.  ACC
shall use commercially reasonable efforts, and TelCove shall assist ACC in all
reasonable respects, to obtain all Consents required to transfer and assign the
TelCove Acquired Assets and the TelCove Assumed Contracts.

 

(b)           TelCove shall give all notices of this Master Agreement and the
Reciprocal Annex Agreements and the transactions contemplated hereby and thereby
to all Persons to whom notice is required to be given under any ACC Assumed
Contract or under any other agreement to which any TelCove Party is a party. 
TelCove shall use commercially reasonable efforts, and ACC shall assist TelCove
in all reasonable respects, to obtain all Consents required to transfer and
assign the ACC Acquired Assets and the ACC Assumed Contracts.

 

(c)           The parties acknowledge that, in certain cases, it may not be
possible or practicable to assign an Assumed Contract, either in whole or in
part, as contemplated by this Master Agreement and, in lieu of such assignment,
an ACC Party, in the case of an ACC Assumed Contract or a TelCove Party, in the
case of a TelCove Assumed Contract, may need to enter into a new agreement with
a Third Party pertaining to the subject matter of the Assumed Contract in order
to obtain the benefits of the Assumed Contract to be assigned hereunder.  The
parties further acknowledge that, upon the execution of such new agreement, the
applicable ACC Assumed Contract or TelCove Assumed Contract may be amended to
reflect the rights and obligations transferred to the would-be assignee in such
new agreement, or the assigning party to such ACC Assumed Contract or TelCove
Assumed Contract may, instead, enter into a new agreement to modify the Assumed
Contract to account for the rights and obligations transferred to the would-be
assignee.  Where it is not possible or practicable to assign an Assumed Contract
as contemplated by this Master Agreement, the parties will undertake in good
faith to negotiate with the applicable Third Party one or more new agreements
and an amendment to the applicable Assumed Contract, all as described above.  In
such event, the execution by such Third Party of one or more new agreements, as
described above, with the applicable ACC Party or TelCove Party shall be treated
as a Consent for purposes of this Master Agreement.  Subject to each party’s
rights to indemnity under Article VII hereof, (i) ACC will pay all expenses,
other than Non-Assumed TelCove Liabilities, in connection with obtaining any
such new agreement with a Third Party, including any Material New Contract, that
ACC will use for its operations, and (ii) TelCove will pay all expenses, other
than Non-Assumed ACC Liabilities, in connection with obtaining any such new
agreement with a Third Party, including any Material New Contract, that TelCove
will use for its operations.

 

24

--------------------------------------------------------------------------------


 

(d)           Neither party will agree to any materially adverse change in any
Assumed Contract as a condition to obtaining any Consent without the consent of
the party to which such Assumed Contract will be assigned.  Each party will be
solely responsible for any consideration given or promised to Third Parties for
resolution of any claims (disputed or undisputed) that must be settled to obtain
any Consent to assign any Assumed Contract, and the party to which any Assumed
Contract will be assigned shall have no obligation to make any payment to any
other party in assisting the other party in obtaining any Consent to the
assignment of such Assumed Contract or to agree to any materially adverse change
in such Assumed Contract, subject, however, to any Liabilities included in the
Assumed Liabilities to be assumed by such party.

 

(e)           Any instrument evidencing any Consent shall be reasonably
acceptable to ACC and TelCove.  Each party will furnish the other party with
copies of all correspondence from or to any Person, and notify the other party
of any other communications with any Person, relating to the obtaining of any
Consent (other than privileged communications between such party and its
attorneys).

 

(f)            ACC will pay all expenses in connection with obtaining any
Consent to the assignment of any TelCove Assumed Contract, and TelCove will pay
all expenses in connection with obtaining any Consent to the assignment of any
ACC Assumed Contract.

 

4.18         No Continuation of Business.  TelCove and ACC each confirms that
its business is not a continuation of, nor is it related to, the business of the
other, and each party covenants that it will not, in any way, represent that its
business is a continuation of or related to the business of the other party.

 

ARTICLE V. CONDITIONS TO OBLIGATIONS OF THE PARTIES

 

5.1           Conditions Precedent to Obligations of the Parties.  The
respective obligations of ACC and TelCove to consummate the transactions
contemplated by this Master Agreement shall be subject to the satisfaction at or
prior to the Closing of each of the following conditions:

 

(a)           No Injunction.  No preliminary or permanent injunction or other
Order issued by any Governmental Entity nor any Law or Order promulgated or
enacted by any Governmental Entity shall be in effect or pending that restrains,
enjoins or otherwise prohibits the transactions contemplated hereby.

 

(b)           The Settlement Approval Order.  The Bankruptcy Court shall have
entered the Settlement Approval Order, which shall fulfill the requirements set
forth in Section 4.9(c) and otherwise be in form and substance mutually
acceptable to ACC and TelCove.

 

(c)           HSR Act.  Any applicable waiting period under the HSR Act, if
required, shall have expired or shall have been earlier terminated.

 

(d)           Board Approval.  Each of TelCove and ACC shall have obtained Board
Approval.

 

25

--------------------------------------------------------------------------------


 

(e)           Beal Consent.  TelCove shall have obtained the Beal Consent, which
shall not be subject to the satisfaction of any condition that has not been
satisfied or waived and which shall be in full force and effect.

 

(f)            ACC DIP Lenders’ Consent.  ACC shall have obtained the ACC DIP
Lenders’ Consent, which shall not be subject to the satisfaction of any
condition that has not been satisfied or waived and which shall be in full force
and effect.

 

5.2           Conditions Precedent to Obligations of ACC.  The obligation of ACC
to consummate the transactions contemplated by this Master Agreement is subject
to the satisfaction (or waiver by ACC) at or prior to the Closing of each of the
following additional conditions:

 

(a)           Accuracy of Representations and Warranties.  The representations
and warranties of the TelCove Parties contained herein or in the Reciprocal
Annex Agreements shall be true in all material respects on the date hereof and
on and as of the Closing Date, with the same force and effect as though such
representations and warranties had been made on and as of the Closing Date.

 

(b)           Performance of Master Agreement  The TelCove Parties shall have,
in all material respects, performed and complied with all covenants, conditions,
obligations and agreements contained in this Master Agreement required to be
performed or complied with by it prior to the Closing.

 

(c)           Officer’s Certificate.  ACC shall have received a certificate of
an authorized officer of TelCove, dated the Closing Date, to the effect that the
conditions specified in Sections 5.2(a) and (b) above have been fulfilled.

 

(d)           Deliveries.  The TelCove Parties shall have made or stand willing
to make the deliveries specified in Section 2.3(b)(i).

 

(e)           Other Consents and Approvals.  All Material Consents designated by
ACC shall (i) have been obtained, made or given in form and substance reasonably
acceptable to ACC, and (ii) be in full force and effect, except for any Material
Consents that are not required due to the entry by the Bankruptcy Court of the
Settlement Approval Order.

 

(f)            Material New Contracts.  All Material New Contracts designated by
the ACC Parties shall have been obtained by the ACC Parties in form and
substance reasonably acceptable to ACC and be in full force and effect.

 

(g)           No ACC Material Adverse Effect.  Between the date hereof and
Closing, there shall not have been any development, change or effect which
constitutes or has resulted in, or that could reasonably be expected to result
in, an ACC Material Adverse Effect.

 

5.3           Conditions Precedent to Obligations of TelCove.  The obligation of
TelCove to consummate the transactions contemplated by this Master Agreement is
subject to the satisfaction (or waiver by TelCove) at or prior to the Closing of
each of the following additional conditions:

 

26

--------------------------------------------------------------------------------


 

(a)           Accuracy of Representations and Warranties.  The representations
and warranties of the ACC Parties contained herein or in the Reciprocal Annex
Agreements shall be true in all material respects on the date hereof and on and
as of the Closing Date, with the same force and effect as though such
representations and warranties had been made on and as of the Closing Date.

 

(b)           Performance of Master Agreement.  The ACC Parties shall have, in
all material respects, performed and complied with all covenants, conditions,
obligations and agreements contained in this Master Agreement required to be
performed or complied with by it prior to the Closing.

 

(c)           Officer’s Certificate.  TelCove shall have received a certificate
of an authorized officer of ACC, dated the Closing Date, to the effect that the
conditions specified in Sections 5.3 (a) and (b) above have been fulfilled.

 

(d)           Deliveries.  The ACC Parties shall have made or stand willing to
make all of the deliveries specified in Section 2.3(b)(ii).

 

(e)           Other Consents and Approvals.  All Material Consents designated by
TelCove shall (i) have been obtained, made or given in form and substance
reasonably acceptable to TelCove, and (ii) be in full force and effect, except
for any Material Consents that are not required due to the entry by the
Bankruptcy Court of the Settlement Approval Order.

 

(f)            Material New Contracts.  All Material New Contracts designated by
the TelCove Parties shall have been obtained by the TelCove Parties in form and
substance reasonably acceptable to TelCove and be in full force and effect.

 

(g)           No TelCove Material Adverse Effect.  Between the date hereof and
Closing, there shall not have been any development, change or effect which
constitutes or has resulted in, or that could reasonably be expected to result
in a TelCove Material Adverse Effect.

 

ARTICLE VI. TERMINATION

 

6.1           Termination of Master Agreement.  This Master Agreement may be
terminated and the transactions contemplated hereby abandoned at any time prior
to the Closing:

 

(a)           By mutual written consent of ACC and TelCove;

 

(b)           Subject to the obligations of the parties, if any, pursuant to
Section 9.7, by either party, upon written notice to the other party, if any Law
makes the consummation of the transactions contemplated hereby illegal or
otherwise prohibited or if consummation of the transactions contemplated hereby
would violate any non-appealable final Order of any Governmental Entity having
competent jurisdiction;

 

(c)           By either party, upon written notice to the other party, if the
Bankruptcy Court issues an Order denying the Settlement Motion and such Order is
not appealed or has been affirmed on appeal and has become a final and
non-appealable;

 

27

--------------------------------------------------------------------------------


 

(d)           By either party, upon written notice to the other party, if such
terminating party is not then in material default under this Master Agreement
and the other party is in material default under this Master Agreement and has
failed to cure such default in accordance with the terms of Section 6.2(a)
below;

 

(e)           By either party, upon written notice to the other party, if such
terminating party is not then in material default under this Master Agreement,
if on the date on which the Closing is required to take place pursuant to
Section 2.3(a) subject to Section 6.2(b), any of the conditions precedent to the
obligations of the terminating party set forth in this Master Agreement has not
been satisfied by the other party or waived in writing by the terminating party;
or

 

(f)            By either party, upon written notice to the other party, if such
terminating party is not then in material default under this Master Agreement,
if the Closing has not occurred on or before June 21, 2004, and neither party
has demanded arbitration of a Dispute in accordance with Section 9.10(a)(i).

 

6.2           Opportunity to Cure Material Defaults or Unsatisfied Conditions.

 

(a)           If a party is in material default under this Master Agreement,
then the other party, upon obtaining knowledge of such default, shall provide,
in accordance with the terms hereof, written notice specifying in reasonable
detail the nature of such default, whereupon the party in default shall have the
applicable “Cure Period” to effect the cure of such default.

 

(b)           If upon a scheduled Closing Date any of the conditions precedent
to the obligations of either ACC or TelCove set forth in Article V shall not
have been materially satisfied, and the party entitled to the benefit of such
condition is unwilling to waive the satisfaction of such unsatisfied condition,
then such party, upon the written request of the other party, shall promptly
provide the other party with written notice specifying in reasonable detail the
nature of such unsatisfied condition, whereupon the other party shall have the
applicable “Cure Period” to effect the satisfaction of such unsatisfied
condition, and Closing shall be postponed until a Business Day agreed to by the
parties, which date shall be on or prior to the earlier of (i) the fifth (5)
Business Day after the end of the Cure Period, or (ii) the “drop-dead” date
specified in Section 6.1(f) above.  If each condition to Closing in Article V is
not satisfied (or waived in writing by the party entitled to the benefit
thereof) in all material respects on the rescheduled Closing Date, then Closing
may be again postponed pursuant to the terms of this Section 6.2(b), provided,
however, that the Closing shall not be postponed to a date later than the
“drop-dead” date and if Closing shall not have occurred prior to or on such
date, each party shall be entitled to exercise its rights under Section 6.1 with
this Section 6.2 having no further effect.

 

(c)           The applicable “Cure Period” shall be thirty (30) calendar days
after such “curing” party receives notice from the other party describing such
material default or unsatisfied condition, provided, however, that if such
default or condition cannot reasonably be cured within such thirty (30) day
period, if the “curing” party shall promptly commence such cure and shall
thereafter diligently prosecute such cure to completion, the period for curing
such default or condition shall be extended until the earlier of (i) the
completion of such cure, or (ii) the “drop-dead” date specified in
Section 6.1(f) above.

 

28

--------------------------------------------------------------------------------


 

6.3           Consequences in Event of Termination.  In the event of any
termination of this Master Agreement pursuant to Section 6.1, this Master
Agreement shall forthwith become wholly void and of no further force and effect,
and there shall be no liability on the part of either party, except that:

 

(a)           The obligations of ACC and TelCove under Section 4.12(d) (Expenses
Relating to Governmental Applications), Section 4.17(f) (Expenses Relating to
Consents), Article VIII (Confidentiality) and Article IX (Miscellaneous) shall
remain in full force and effect.

 

(b)           If this Master Agreement is terminated pursuant to Section 6.1 as
a result of any material default under this Master Agreement by either party
(the “Defaulting Party”), the Defaulting Party shall be liable to the other
party for any costs, expenses or damages incurred by the other party as a result
of such default.

 

ARTICLE VII.       INDEMNIFICATION

 

7.1           Survival.  All representations and warranties of the ACC Parties
and the TelCove Parties contained in this Master Agreement, the Reciprocal Annex
Agreements, or in the certificates delivered pursuant to Sections 5.2(c) or
5.3(c) shall survive the Closing.  The covenants of the ACC Parties and the
TelCove Parties contained in this Master Agreement or the Reciprocal Annex
Agreements shall survive the Closing in accordance with their terms.

 

7.2           Indemnification.

 

(a)           Subject to Sections 7.3, 7.4 and 7.5, following the Closing, the
ACC Parties shall indemnify and hold each of the TelCove Parties and their
Representatives harmless against and in respect of any loss, damage, claim, or
liability, of any nature or kind, including all costs and expenses relating
thereto, including interest, penalties and reasonable attorneys’ fees
(collectively “Damages”), arising out of, resulting from or relating to:

 

(i)            any Non-Assumed ACC Liabilities;

 

(ii)           any ACC Assumed Liabilities set forth in the Conveyance Agreement
and any other obligations or liabilities of the TelCove Parties described in
Section 2.6(a) hereof that are expressly assumed by the ACC Parties pursuant to
the Asset Reconciliation Agreement or the Conveyance Agreement;

 

(iii)          any breach by any of the ACC Parties of its covenants set forth
herein or in the Asset Reconciliation Agreement or Conveyance Agreement;

 

(iv)          any failure of the TelCove Acquired Assets to comply with any
provision of Law or the terms of any applicable TelCove Assumed Contract prior
to or on the Closing Date;

 

(v)           any breach by any of the ACC Parties of its representations or
warranties set forth herein or in the Asset Reconciliation Agreement, the
Conveyance Agreement or the certificate delivered by ACC pursuant to Section
5.3(c); or

 

29

--------------------------------------------------------------------------------


 

(vi)          any claim by any Governmental Entity or other Third Party that any
TelCove Party (or any Affiliate thereof) is liable to such Governmental Entity
or Third Party under any Law, license, permit, franchise, lease or other
contract for the payment of any amounts or other Liabilities arising from the
use by any ACC Party of such TelCove Party’s assets during the period March 27,
2002 through the Closing Date; provided that such ACC Party shall not have
already paid such Governmental Entity or Third Party or reimbursed such TelCove
Party for such claimed amount or Liability.

 

(b)           Subject to Sections 7.3, 7.4 and 7.5, following the Closing, the
TelCove Parties shall indemnify and hold each of the ACC Parties and their
Representatives harmless against and in respect of any Damages, arising out of,
resulting from or relating to:

 

(i)            any Non-Assumed TelCove Liabilities;

 

(ii)           any TelCove Assumed Liabilities set forth in the Conveyance
Agreement and any other obligations or liabilities of the ACC Parties described
in Section 2.6(b) hereof that are expressly assumed by the TelCove Parties
pursuant to the Asset Reconciliation Agreement or the Conveyance Agreement;

 

(iii)          any breach by any of the TelCove Parties of its covenants set
forth herein or in the Asset Reconciliation Agreement or Conveyance Agreement;

 

(iv)          any failure of the ACC Acquired Assets to comply with any
provision of Law or the terms of any applicable ACC Assumed Contract prior to or
on the Closing Date;

 

(v)           any breach by any of the TelCove Parties of its representations or
warranties set forth herein or in the Asset Reconciliation Agreement, the
Conveyance Agreement or the certificate delivered by TelCove pursuant to Section
5.2(c); or

 

(vi)          any claim by any Governmental Entity or other Third Party that any
ACC Party (or any Affiliate thereof) is liable to such Governmental Entity or
Third Party under any Law, license, permit, franchise, lease or other contract
for the payment of any amounts or other Liabilities arising from the use by any
TelCove Party of such ACC Party’s assets during the period March 27, 2002
through the Closing Date; provided that such TelCove Party shall not have
already paid such Governmental Entity or Third Party or reimbursed such ACC
Party for such claimed amount or Liability.

 

7.3           Procedures for Indemnification.

 

(a)           Any Person (the “Indemnified Party”) may assert a claim for
indemnification under Section 7.2 (a) or (b), as the case may be, by providing
written notice (the “Notice”) to the party from which indemnification is sought
(the “Indemnifying Party”), stating the amount of Damages, if known, and the
nature and basis of such claim.

 

(b)           In the case of Damages that arise or may arise by reason of any
Third-Party claim, promptly after receipt by an Indemnified Party of written
notice of the assertion of any claim or the commencement of any action with
respect to any matter in respect of which

 

30

--------------------------------------------------------------------------------


 

indemnification may be sought hereunder, the Indemnified Party shall give Notice
to the Indemnifying Party and shall thereafter keep the Indemnifying Party
reasonably informed with respect thereto, provided that failure of the
Indemnified Party to give the Indemnifying Party prompt notice as provided
herein shall not relieve the Indemnifying Party of any of its obligations
hereunder, except to the extent that the Indemnifying Party is materially
prejudiced by such failure.  In case any such claim is made or action is brought
against any Indemnified Party, the Indemnifying Party shall be entitled to
assume the defense thereof, by written notice to the Indemnified Party within
thirty (30) days after receipt of the Notice stating its intent to do so and
acknowledging its potential liability to the Indemnified Party hereunder.  If
the Indemnifying Party assumes the defense of such claim or action, it shall
have the right to settle such claim or action; provided, however, that it shall
not settle such claim or action without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed)
if such settlement (i) does not include as an unconditional term thereof the
giving by the claimant or the plaintiff of a release of the Indemnified Party
from all liability with respect to such claim or action or (ii) involves the
imposition of equitable remedies or the imposition of any material obligations
on such Indemnified Party other than financial obligations for which such
Indemnified Party will be indemnified hereunder.  Following delivery of notice
of its intention to assume the defense of any claim or action hereunder, the
Indemnifying Party shall not be liable hereunder for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof; provided, however, that if the defendants in any action shall include
both an Indemnifying Party and any Indemnified Party and such Indemnified Party
shall have reasonably concluded that counsel selected by the Indemnifying Party
has a conflict of interest because of the availability of different or
additional defenses to such Indemnified Party, such Indemnified Party shall have
the right to separate counsel to participate in the defense of such action on
its behalf, at the expense of the Indemnifying Party; provided, further,
however, that the Indemnifying Party shall not be obligated to pay the expenses
of more than one separate counsel for all Indemnified Parties, taken together. 
If the Indemnifying Party chooses to assume the defense of any claim or action
pursuant hereto, the Indemnified Party shall cooperate in such defense, which
cooperation shall include the retention and the provision to the Indemnifying
Party of records and information which are reasonably relevant to such defense,
and making employees available on a mutually convenient basis to provide
additional information and explanation of any materials provided hereunder,
including providing such employees to serve as witnesses.

 

(c)           If the Indemnifying Party fails to notify the Indemnified Party of
its desire to assume the defense of any claim or action within the prescribed
period of time, or shall notify the Indemnified Party that it will not assume
the defense hereof, then the Indemnified Party may assume the defense of such
claim or action, in which event it may do so acting in good faith, and the
Indemnifying Party shall be bound by any determination made in any such action,
provided, however, that the Indemnified Party shall not be permitted to settle
any such action without the consent of the Indemnifying Party, which consent
shall not be unreasonably withheld or delayed.  No such determination or
settlement shall affect the right of the Indemnifying Party to dispute the
Indemnified Party’s claim for indemnification hereunder.  The Indemnifying Party
shall be permitted to participate in the defense of such claim or action and to
employ counsel at its own expense.

 

31

--------------------------------------------------------------------------------


 

(d)           With respect to claims solely between the parties, following
receipt of notice from the Indemnified Party of a claim, the Indemnifying Party
shall have thirty (30) days to make such investigation of the claim as the
Indemnifying Party deems necessary or desirable.  For the purposes of such
investigation, the Indemnified Party agrees to make available to the
Indemnifying Party and its authorized Representatives the information relied
upon by the Indemnified Party to substantiate the claim.  With respect to claims
for Uncapped Damages, if the Indemnified Party and the Indemnifying Party agree
at or prior to the expiration of the thirty-day period (or any mutually agreed
upon extension thereof) to the validity and amount of such claim, the
Indemnifying Party shall immediately pay to the Indemnified Party the agreed-to
amount of such claim, and if the Indemnified Party and the Indemnifying Party do
not agree within such thirty-day period (or any mutually agreed upon extension
thereof), the Indemnified Party may seek appropriate remedy, subject to the
terms hereof.

 

7.4           Other Provisions.

 

(a)           The right to indemnification pursuant to this Article VII shall
not be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Master Agreement or the Closing, with respect to
the accuracy or inaccuracy of or compliance with, any representation, warranty
or covenant.  The waiver of any condition to the obligation of a party to
consummate the transactions contemplated by this Master Agreement, where such
condition is based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant, shall not affect the right of
either party to indemnification or other remedy based on the breach of such
representation, warranty or covenant.

 

(b)           The amount of Damages for which indemnification is payable under
Section 7.2 shall be net of any amounts recovered by the Indemnified Party from
any Third Party other than an insurer (by contribution, indemnification or
otherwise) with respect to such Damages.

 

(c)           If any ACC Party or TelCove Party under the terms of the IRU
Agreement, Sheathing/Overlash Agreement or Maintenance Agreement, (i) relocates,
removes or replaces Cable or Fiber (as defined in each of those agreements)
because a Third Party with legal authority or contractual right to do so
requires performance of such work, or (ii) pays any valid claim by any
Governmental Entity or other Third Party with respect to the pre-Closing period
under any Right-of-Way or Governmental Authorization (as defined in the IRU
Agreement and Sheathing/Overlash Agreement), and if any ACC Party or TelCove
Party (or, in either instance, an Affiliate thereof) shall be obligated to
indemnify and hold harmless the other party (or an Affiliate thereof) for the
cost of such work or the payment of such claim pursuant to the indemnity
provisions of this Article VII, then such indemnity provisions of this Master
Agreement shall govern and control in the event of any conflict with the
payment, reimbursement or indemnity obligations under the terms of the IRU
Agreement, Sheathing/Overlash Agreement or Maintenance Agreement.

 

(d)           Uncapped Damages suffered by any Indemnified Party shall accrue
interest at the rate of eight percent (8 %) per annum from the date such
Uncapped Damages shall have been incurred by such Indemnified Party until such
Uncapped Damages shall be paid by the

 

32

--------------------------------------------------------------------------------


 

appropriate Indemnifying Party.  Capped Damages suffered by any Indemnified
Party shall accrue interest at the rate of eight percent (8 %) per annum from
the latter of nine (9) months after the Closing Date or the date such Capped
Damages shall be suffered by the Indemnified Party until such Capped Damages
shall be paid by the appropriate Indemnifying Party.

 

(e)           Following the Closing, the sole and exclusive remedy for either
party for any claim arising out of this Master Agreement (excluding Annexes III
through VI) shall be a claim for indemnification pursuant to this Article VII.

 

7.5           Limitations on Indemnification for Capped Damages.

 

(a)           The ACC Parties shall not be required to indemnify or otherwise be
liable to the TelCove Parties, nor shall the TelCove Parties be required to
indemnify or otherwise be liable to the ACC Parties, for the net amount of
Capped Damages except to the extent the net amount of Capped Damages suffered or
incurred by the TelCove Parties or the ACC Parties, as the case may be, as
determined pursuant to the provisions of Section 7.6, exceed in the aggregate
$100,000 (which amount thus comprises a “deductible”).

 

(b)           The ACC Parties shall not be required to indemnify or otherwise be
liable to the TelCove Parties, nor shall the TelCove Parties be required to
indemnify or otherwise be liable to the ACC Parties, for the net amount of
Capped Damages suffered or incurred by the TelCove Parties or the ACC Parties,
as the case may be, as determined pursuant to the provisions of Section 7.6, in
excess of an aggregate of $5,000,000.  The Parties acknowledge that the
foregoing cap may be adjusted pursuant to a written agreement executed by both
parties as part of any overall settlement of the other disputes between the
parties that are not being addressed by this Master Agreement.

 

(c)           The ACC Parties shall not be required to indemnify or otherwise be
liable to the TelCove Parties, nor shall the TelCove Parties be required to
indemnify or otherwise be liable to the ACC Parties with respect to a claim for
Capped Damages unless notice by the Indemnified Party to the Indemnifying Party
of the claim for Capped Damages is given within nine (9) months after the
Closing Date (including the first Business Day thereafter if the last day of
such nine-month period is not a Business Day), provided, however, any claim for
Capped Damages by any Person with respect to a breach of Section 4.11(b), must
be made no later than the sixtieth (60th) day after the Closing Date.

 

(d)           Neither party shall have any obligation to pay the other party any
Capped Damages until the net amount of such Capped Damages shall be determined
in accordance with the provisions of Section 7.6.

 

(e)           No party shall claim or assert that the limitations set forth in
subsections (a) through (d) above shall apply, and such limitations shall not
apply, with respect to the payment or discharge of Uncapped Damages, including
any taxes, fees or expenses payable by either the ACC Parties, the TelCove
Parties or their Affiliates under Section 4.5(a), 4.6, 4.12(d), 4.17(f) or 9.1.

 

33

--------------------------------------------------------------------------------


 

7.6           Determination of Capped Damages.

 

(a)           At three meetings that shall be held between ACC and TelCove on
mutually agreed to dates within the five (5) Business Day period following three
(3) months, six (6) months and nine (9) months after the Closing Date, ACC and
TelCove shall exchange information regarding, and discuss, all claims for
indemnification for Capped Damages that either party or its Affiliates shall
have with respect to the other party or its Affiliates in accordance with the
terms of Sections 7.2 through 7.4.  Such information shall include the amount of
Capped Damages, if known, with respect to each such claim and the nature and
basis of such claim.  At such meetings and in follow-up thereto, ACC and TelCove
shall in good faith attempt to reach agreement with respect to the amount of
Capped Damages payable with respect to each such claim, and to maintain an
ongoing accounting of the amount of Capped Damages owed by each party and its
Affiliates to the other party and its Affiliates.

 

(b)           Subsequent to each meeting, each party shall provide the other
with all appropriate supporting information and documentation reasonably
requested by the other party with respect to any claims for Capped Damages by
the first party.

 

(c)           At, or in prompt follow-up to, the third meeting, ACC and TelCove
shall in good faith attempt to reach agreement regarding the net amount of
Capped Damages suffered or incurred by the TelCove Parties or the ACC Parties,
as the case may be, with respect to all paid and unpaid claims for Capped
Damages by either party or its Affiliates for indemnity in accordance with the
provisions of Sections 7.2 through 7.4, taking into consideration the
limitations set forth in Section 7.5.  Within ten (10) business days after any
agreement between ACC and TelCove regarding the net amount of Capped Damages,
the party owing such net amount shall pay the other party such net amount by
federal wire transfer of immediately available funds pursuant to wire
instructions that shall be provided by such other party.

 

(d)           If ACC and TelCove do not reach agreement within ten (10) months
of the Closing Date to the net amount of Capped Damages to be paid by one party
to the other party, then at any time thereafter either party may declare that a
Dispute has arisen, and the provisions of Section 9.10 shall apply to the
resolution thereof.

 

ARTICLE VIII.      CONFIDENTIALITY

 

8.1           If either party provides confidential information to the other
party in connection with this Master Agreement in writing and identified as
such, the receiving party shall protect the confidential information from
disclosure to third parties with the same degree of care accorded its own
confidential and proprietary information; provided, however, that each party
shall be entitled to provide such confidential information to its directors,
officers, employees, agents, and contractors, consultants, Affiliates, financial
institutions, underlying facility owners, and potential assignees, in each case
whose access is reasonably necessary.  A party furnishing confidential
information of the other party to any other Person shall inform such Person of
its confidential nature and shall direct such Person to treat such information
confidentially. In any event, each party shall be liable for any disclosure or
wrongful use of another party’s confidential information by any Person to whom
such party discloses it.  Notwithstanding any other provision herein, neither
party shall be required to hold confidential any information that: (i) becomes

 

34

--------------------------------------------------------------------------------


 

publicly available other than through action by such party or any Person to whom
such party furnished such information; or (ii) is required to be disclosed by
applicable Law, Order of a Governmental Entity or Proceedings or a party’s
obligations as a publicly held company.  These obligations shall survive
expiration or termination of this Master Agreement for a period of two (2)
years.

 

8.2           Except as provided in Section 4.5(b) with respect to the provision
of information to taxing authorities, a party required to disclose confidential
information of the other party pursuant to applicable Law, Order of a
Governmental Entity or Proceedings or a party’s obligations as a publicly held
company shall notify the other party in writing of the information that the
party intends to disclose sufficiently in advance to allow time for the other
party to object.

 

8.3           Notwithstanding any provision of this Master Agreement (including
Section 8.1 and Section 8.2 above) or any of the Reciprocal Annex Agreements to
the contrary, each party (and each employee, representative or other agent of
each party) may disclose to any person, without limitation of any kind, the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions to be effected pursuant to this
Master Agreement and the Reciprocal Annex Agreements and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure; provided, however, that this
Section 8.3 does not authorize any disclosure otherwise prohibited by Section
8.1 and Section 8.2 to the extent nondisclosure is necessary to comply with
applicable securities laws.

 

ARTICLE IX. MISCELLANEOUS

 

9.1           Expenses.  Except as set forth in this Master Agreement, and the
Reciprocal Annex Agreements, and whether or not the transactions contemplated
hereby are consummated, each party shall bear all costs and expenses incurred or
to be incurred by such party in connection with this Master Agreement and the
Reciprocal Annex Agreements, and the consummation of the transactions
contemplated hereby.

 

9.2           Assignment.  Neither this Master Agreement nor any of the rights
or obligations hereunder may be assigned by ACC or any other ACC Party without
the prior written consent of TelCove, or by TelCove or any other TelCove Party
without the prior written consent of ACC; provided, however, that either party
may assign its rights and obligations hereunder, in whole or in part, to any
Affiliate but no such assignment shall relieve either party of its liabilities
and obligations hereunder, and provided, further, that this Master Agreement may
be assigned to one or more trustees appointed by the Bankruptcy Court to succeed
to the rights of either party.  Nothing in the preceding sentence prohibits the
assignment of a party’s rights under any of the Reciprocal Annex Agreements in
accordance with its terms subsequent to Closing.  Subject to the foregoing, this
Master Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, and except as otherwise
expressly provided herein, no other Person shall have any right, benefit or
obligation hereunder.

 

9.3           Parties in Interest.  This Master Agreement shall be binding upon
and inure solely to the benefit of ACC and the other ACC Parties, and TelCove
and the other TelCove Parties,

 

35

--------------------------------------------------------------------------------


 

and nothing in these Agreements, express or implied, is intended to or shall
confer upon any other person any rights, benefits or remedies of any nature
whatsoever under or by reason of this Master Agreement.  Without limiting the
foregoing, no direct or indirect holder of any equity interests or securities of
either ACC or TelCove (whether such holder is a limited or general partner,
member, stockholder or otherwise), nor any Affiliate of either ACC or TelCove
that is not an ACC Party or a TelCove Party, nor any director, officer,
employee, representative, agent or other controlling person of each of the
parties hereto and their respective Affiliates shall have any liability or
obligation arising under this Master Agreement or the transactions contemplated
thereby.

 

9.4           Notices.  Unless otherwise provided herein, any notice, request,
instruction or other document to be given hereunder by any party to any other
party shall be in writing and shall be delivered in person or by courier or
facsimile transmission (with such facsimile transmission confirmed by sending a
copy of such notice, request, instruction or other document by certified mail,
return receipt requested) or mailed by certified mail, postage prepaid, return
receipt requested (such mailed notice to be effective on the date such receipt
is acknowledged), as follows:

 

If to TelCove:

 

TelCove
121 Champion Way
Canonsburg, PA 15317
Attention: John Glicksman, Vice President and
General Counsel
Fax: (724) 743-9403

 

 

 

With a copy to

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Judy Liu, Esq.
Fax: (212) 735-8007

 

 

 

 

 

TelCove
121 Champion Way
Canonsburg, PA 15317
Attn: Robert Guth, President/CEO
Fax: (724) 743-9791

 

 

 

If to ACC:

 

Adelphia Communications Corp.
5619 DTC Parkway
Denver, CO 80111
Attention: General Counsel
Fax: (303) 268-6485

 

36

--------------------------------------------------------------------------------


 

With a copy to:

 

Willkie Farr & Gallagher
787 Seventh Avenue
New York, NY 10019-6099
Attention: Brian E. O’Connor, Esq.
Fax: (212) 728-8111

 

 

 

 

 

Dow, Lohnes & Albertson, PLLC
1200 New Hampshire Avenue, NW
Washington, DC 20036
Attention: J. Christopher Redding, Esq.
Fax: (202) 776-2222

 

or to such other place and with such other copies as either party may designate
as to itself by written notice to the other party.  Rejection, any refusal to
accept or the inability to deliver because of changed address of which no notice
was given shall be deemed to be receipt of the notice as of the date of such
rejection, refusal or inability to deliver.

 

9.5           Choice of Law.  This Master Agreement, the Asset Reconciliation
Agreement and the Conveyance Agreement are to be governed by and construed in
accordance with the Bankruptcy Code, to the extent applicable, and otherwise in
accordance with the domestic laws of the Commonwealth of Pennsylvania without
reference to its choice of law principles.

 

9.6           Entire Agreement; Amendments and Waivers.  This Master Agreement,
the Exhibits, the Annexes and the Schedules constitutes the entire agreement
between the parties pertaining to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations, and discussions, whether oral or
written, of the parties, and the Exhibits, Annexes and Schedules are a part of
this Master Agreement as if fully set forth herein..  Except as set forth herein
or in any certificate delivered pursuant hereto, no party makes any
representation or warranty, express or implied, to the other party with respect
to this Master Agreement or the transactions contemplated hereby.  No
supplement, modification or waiver of this Master Agreement (including to any
Exhibit, Annex or Schedule) shall be binding unless the same is executed in
writing by both parties.  No waiver of any of the provisions of this Master
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar), and no such waiver shall constitute a
continuing waiver unless otherwise expressly provided.

 

9.7           Invalidity.  If any one or more of the provisions contained in
this Master Agreement or in any other instrument referred to herein, shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, the
parties shall use their reasonable efforts, including the amendment of this
Master Agreement, to ensure that this Master Agreement shall reflect as closely
as practicable the intent of the parties hereto on the date hereof.

 

9.8           Headings.  The table of contents and the headings of the Articles
and Sections herein are inserted for convenience of reference only and are not
intended to be a part of, or to affect the meaning or interpretation of, this
Master Agreement.

 

37

--------------------------------------------------------------------------------


 

9.9           Exclusive Jurisdiction.  Except for those issues and Disputes that
shall be resolved in accordance with the arbitration provisions set forth in
Section 9.10, and without limiting any party’s right to appeal any Order of the
Bankruptcy Court, (a) the Bankruptcy Court shall retain exclusive jurisdiction
to enforce the terms of this Master Agreement and the Annexes and to decide any
claims or disputes which may arise or result from, or be connected with, this
Master Agreement and the Annexes, any breach or default hereunder or thereunder,
or the transactions contemplated hereby or thereby, and (b) any and all claims,
actions, causes of action, suits and Proceedings related to the foregoing shall
be filed and maintained only in the Bankruptcy Court, and the parties hereby
consent to and submit to the personal and subject matter jurisdiction and venue
of the Bankruptcy Court and shall receive notices at such locations as indicated
in Section 9.4 hereof, provided, however, that the foregoing shall only apply
with respect to the IRU Agreement, the Sheathing/Overlash Agreement, the
Maintenance Agreement and the Collocation Agreement until such time as ACC and
TelCove shall both no longer be in bankruptcy.

 

9.10         Dispute Resolution; Arbitration.

 

(a)           The parties agree that the dispute resolution and arbitration
provisions set forth in this Section 9.10 shall apply solely with respect to
Disputes over the following: (i) a claim by either party at any time after
May 21, 2004, that the other party has breached its pre-Closing obligations
(including its obligations pursuant to Section 4.10) or its obligations to
consummate the Closing in accordance with the terms hereof, or (ii) a claim by
either party that the other party has breached its indemnification obligations
with respect to Capped Damages, including the determination and payment of the
net amount of Capped Damages pursuant to the provisions of Sections 7.5 and 7.6.

 

(b)           Any dispute or claim arising out of or relating to the matters
specified in Sections 9.10(a) (i) and (ii) above shall be settled amicably, if
possible.  Any such disputes or claims, if not settled by the parties within ten
(10) days from the date the dispute or claim arises, shall be considered a
dispute (“Dispute”), and either party may elect, by written notice to the other
party, to have such Dispute referred to a senior executive of each of ACC and
TelCove who has authority to settle such Dispute.  If such Dispute is not
settled by such executives within twenty (20) days, then either party may, by
written notice to the other party, demand binding arbitration in accordance with
this Section 9.10.

 

(i)            The arbitration shall be held in New York, New York, or as
otherwise mutually agreed between the parties before a panel of three (3)
arbitrators.  The above referenced demand for arbitration shall provide a
statement of the Dispute and the facts relating or giving rise thereto, in
reasonable detail, and the name of the arbitrator selected by such party making
the arbitration demand.

 

(ii)           Within thirty (30) days after receipt from either ACC or TelCove,
of the notice described in the last sentence of Section 9.10 (b), the other
party shall name its arbitrator, and the two arbitrators named by the parties
(the “Selected Arbitrators”) shall within thirty (30) days following their
respective appointment by ACC and TelCove, select a third arbitrator (the
“Neutral Arbitrator”).  If either of the Parties fails to appoint an arbitrator
or if the arbitrators appointed by the Parties fail or are unable to appoint a
third arbitrator, such arbitrator

 

38

--------------------------------------------------------------------------------


 

shall be appointed by the American Arbitration Association (“AAA”).  Of the
Selected Arbitrators neither shall be, nor shall have been, employed by either
Party or any of their Affiliates.  The Neutral Arbitrator shall not be, and
shall not have been, employed by, or in the ten (10) years prior to the date of
the notice, under contract (directly or indirectly) for services with either
Party or its Affiliates.  Subject to clause (iv) below, the fees for the
services of the Selected Arbitrators and the Neutral Arbitrator (collectively,
the “Panel”) shall be agreed to and shared equally by the Parties.

 

(iii)          The arbitration shall be administered by the AAA under its
Commercial Arbitration Rules.  The Panel may not amend or disregard any
provision of this Section 9.10 or this Master Agreement.

 

(iv)          The decision of the arbitrators shall be in writing and shall
state the grounds on which the arbitrators’ decision and any award are based,
and how the costs of arbitration shall be borne.  The parties agree that the
decision of the arbitrators shall be final and binding on both Parties.  The
decision of the arbitrators shall be carried out voluntarily and without delay.

 

(c)           Notwithstanding anything in this Section 9.10 to the contrary,
either party can seek specific performance pursuant to Section 9.12 or other
injunctive relief (including a temporary restraining order) to enforce this
Master Agreement in any court of competent jurisdiction.

 

(d)           Except as provided in Section 9.10(c), each of the parties
irrevocably agrees that all Disputes regarding the matters specified in
Sections 9.10(a) (i) and (ii) that are not settled by the Parties, shall be
finally settled by arbitration pursuant to this Section 9.10.

 

(e)           Except (i) as provided in Section 9.10(c), or (ii) for any action
necessary to enforce the award of the arbitrators, the Parties agree that the
provisions of this Section 9.10 shall be a complete defense to any suit, action
or other proceeding instituted in any court or before any administrative
tribunal with respect to any Dispute.

 

(f)            Simple interest on any amount due on any final arbitration award
shall be paid from the date that arbitration of the Dispute was demanded by a
party pursuant to Section 9.10(b), or from the date payment otherwise would have
been due if such date is later, until the date of payment at a rate of eight
percent (8 %) per annum; provided, however, that the amount of simple interest
payable with respect to Capped Damages shall be determined in accordance with
Section 7.4(d).

 

9.11         Waiver of Right to Trial by Jury.  Each party to this Master
Agreement waives any right to trial by jury in any Proceeding regarding this
Master Agreement or any provision hereof.

 

9.12         Specific Performance.  Each of the parties hereto acknowledges that
the other party hereto would be irreparably damaged if this Master Agreement,
the Asset Reconciliation Agreement and the Conveyance Agreement were not
performed in accordance with its specific terms or were otherwise breached. 
Accordingly, each of the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Master Agreement, the

 

39

--------------------------------------------------------------------------------


 

Asset Reconciliation Agreement and the Conveyance Agreement and to enforce
specifically this Master Agreement, the Asset Reconciliation Agreement and the
Conveyance Agreement in any action instituted in any court of the United States
or any state thereof having subject matter jurisdiction, in addition to any
other remedy to which the parties may be entitled, at law, in equity or pursuant
to this Master Agreement.

 

9.13         Counting.  If the due date for any action to be taken under this
Master Agreement (including the delivery of notices) is not a Business Day, then
such action shall be considered timely taken if performed on or prior to the
next Business Day following such due date.

 

9.14         Service of Process.  Each party irrevocably consents to the service
of process in any action or proceeding by receipt of mailed copies thereof by
national courier service or certified United States mail, postage prepaid,
return receipt requested, to its address as specified in or pursuant to Section
9.4 hereof.  However, the foregoing shall not limit the right of a party to
effect service of process on the other party by any other legally available
method.

 

9.15         Time of Essence.  With regard to all dates and time periods set
forth or referred to in this Master Agreement, time is of the essence.

 

9.16         Interpretation.

 

(a)           Except as provided in Section 7.4(c), in the event of any conflict
between this Master Agreement and any of the Reciprocal Annex Agreements, the
provisions of such Reciprocal Annex Agreement shall govern.

 

(b)           Any reference herein to any section of this Master Agreement shall
be deemed to include a reference to any Exhibit, Annex or Schedule referred to
within such section.

 

(c)           A reference to any legislation or to any provision of any
legislation shall include any modification or re-enactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto.

 

(d)           All references to “$” and dollars shall refer to United States
currency.

 

(e)           All references to any financial or accounting terms shall be
defined in accordance with United States Generally Accepted Accounting
Principles.

 

9.17         Preparation of this Master Agreement.  ACC and TelCove hereby
acknowledge that (i) both parties jointly and equally participated in the
drafting of this Master Agreement, its Reciprocal Annex Agreements, and all
other agreements contemplated hereby, (ii) both parties have been adequately
represented and advised by legal counsel with respect to this Master Agreement,
its Reciprocal Annex Agreements, and the transactions contemplated hereby, and
(iii) no presumption shall be made that any provision of this Master Agreement,
its Reciprocal Annex Agreements, shall be construed against either party by
reason of such role in the drafting of this Master Agreement and any other
agreement contemplated hereby.

 

9.18         Counterparts.  This Master Agreement may be executed in two
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the

 

40

--------------------------------------------------------------------------------


 

same instrument.  Delivery of an executed counterpart of a signature page to
this Master Agreement by telecopy shall be as effective as delivery of a
manually executed counterpart of this Master Agreement.  In proving this Master
Agreement, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom enforcement is sought.

 

[Remainder of Page Intentionally Left Blank]

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Master Agreement has been duly executed and delivered
by the duly authorized officers of ACC and TelCove as of the date first above
written.

 

ACC:

 

TELCOVE:

 

 

 

ADELPHIA COMMUNICATIONS CORPORATION

 

ADELPHIA BUSINESS SOLUTIONS, INC., d/b/a
TelCove

 

 

 

 

 

 

By:

 /s/ Joe W. Bagan

 

 

By:

 /s/ Robert E. Guth

 

Name:

Joe W. Bagan

 

Name:

Robert E. Guth

Title:

SVP & CAO

 

Title:

President & CEO

 

42

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit 3.4A

–

ACC Conflicts, Violations or Breaches

 

 

 

Exhibit 3.4B

–

TelCove Conflicts, Violations or Breaches

 

 

 

Exhibit 3.5A

–

ACC Third-Party Consents

 

 

 

Exhibit 3.5B

–

TelCove Third-Party Consents

 

 

 

ANNEXES

 

 

 

Annex I

–

Reciprocal Asset Reconciliation Agreement

 

 

 

Annex II

–

Reciprocal Conveyance Agreement

 

 

 

Annex III

–

Reciprocal IRU Agreement

 

 

 

Annex IV

–

Reciprocal Sheathing and Overlash Agreement

 

 

 

Annex V

–

Reciprocal Maintenance Agreement

 

 

 

Annex VI

–

Reciprocal Collocation Agreement

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.

DEFINITIONS

 

 

 

 

 

1.1

Defined Terms

 

 

1.2

Other Defined Terms

 

 

1.3

Other Definitional Provisions

 

 

 

 

ARTICLE II.

TERMS OF SETTLEMENT

 

 

 

 

 

2.1

Agreement to Execute and Deliver the Reciprocal Annex Agreements

 

 

2.2

Consideration

 

 

2.3

Closing

 

 

2.4

Reconciliation of Assets

 

 

2.5

Acquired Assets and Assumed Contracts

 

 

2.6

Assumed and Non-Assumed Liabilities

 

 

2.7

Excluded Assets

 

 

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

 

 

 

 

3.1

Existence, Good Standing and Power

 

 

3.2

Authority

 

 

3.3

Execution and Binding Effect

 

 

3.4

No Violation

 

 

3.5

Third-Party Consents

 

 

3.6

Brokers and Finders

 

 

3.7

Litigation

 

 

3.8

Title to Assets

 

 

 

 

ARTICLE IV.

COVENANTS OF THE PARTIES

 

 

 

 

 

4.1

Public Announcements

 

 

4.2

Reasonable Efforts

 

 

4.3

Notification of Certain Matters

 

 

4.4

Further Agreements.

 

 

4.5

Payment of Transfer Taxes and Tax Filings

 

 

4.6

Proration of Taxes, Refunds and Certain Charges

 

 

4.7

HSR Act

 

 

4.8

Bulk Sales

 

 

4.9

Settlement Motion.

 

 

4.10

Disclosure Exhibits and Schedules

 

 

4.11

Inspection and Maintenance of Acquired Assets; Access to Records

 

 

4.12

FCC, State and Other Governmental Applications

 

 

4.13

Lien Searches

 

 

4.14

Taxes

 

 

4.15

Maintenance of Business

 

 

4.16

Execution by ACC and TelCove on behalf of Affiliates

 

 

4.17

Consents

 

 

4.18

No Continuation of Business

 

 

i

--------------------------------------------------------------------------------


ARTICLE V.

CONDITIONS TO OBLIGATIONS OF THE PARTIES

 

 

 

 

 

 

5.1

Conditions Precedent to Obligations of the Parties

 

 

5.2

Conditions Precedent to Obligations of ACC

 

 

5.3

Conditions Precedent to Obligations of TelCove

 

 

 

 

 

ARTICLE VI.

TERMINATION

 

 

 

 

 

 

6.1

Termination of Master Agreement

 

 

6.2

Opportunity to Cure Material Defaults or Unsatisfied Conditions

 

 

6.3

Consequences in Event of Termination

 

 

 

 

 

ARTICLE VII.

INDEMNIFICATION

 

 

 

 

 

 

7.1

Survival

 

 

7.2

Indemnification

 

 

7.3

Procedures for Indemnification

 

 

7.4

Other Provisions

 

 

7.5

Limitations on Indemnification for Capped Damages

 

 

7.6

Determination of Capped Damages.

 

 

 

 

ARTICLE VIII.

CONFIDENTIALITY

 

 

 

 

ARTICLE IX.

MISCELLANEOUS

 

 

 

 

 

9.1

Expenses

 

 

9.2

Assignment

 

 

9.3

Parties in Interest

 

 

9.4

Notices

 

 

9.5

Choice of Law

 

 

9.6

Entire Agreement; Amendments and Waivers

 

 

9.7

Invalidity

 

 

9.8

Headings

 

 

9.9

Exclusive Jurisdiction

 

 

9.10

Dispute Resolution; Arbitration

 

 

9.11

Waiver of Right to Trial by Jury

 

 

9.12

Specific Performance

 

 

9.13

Counting

 

 

9.14

Service of Process

 

 

9.15

Time of Essence

 

 

9.16

Interpretation

 

 

9.17

Preparation of this Master Agreement

 

 

9.18

Counterparts

 

 

ii

--------------------------------------------------------------------------------
